PURCHASE AND SALE CONTRACT

FOR

Palomino Park, Douglas County, Colorado

BETWEEN

PARK AT HIGHLANDS LLC

RED CANYON AT PALOMINO PARK LLC

and

GREEN RIVER AT PALOMINO PARK LLC

each, a Colorado limited liability company

COLLECTIVELY, AS SELLER

AND

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York
corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

AS PURCHASER

--------------------------------------------------------------------------------

TABLE OF CONTENTS Page
ARTICLE I  
DEFINED TERMS
2
ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT
8
2.1
Purchase and Sale
8
2.2
Purchase Price and Deposit
8
2.3
Escrow Provisions Regarding Deposit
8
ARTICLE III  
FEASIBILITY PERIOD
9
3.1
Feasibility Period
9
3.2
Expiration of Feasibility Period
10
3.3
Conduct of Investigation
10
3.4
Purchaser Indemnification
11
3.5
Property Materials
12
3.6
Property Contracts
13
ARTICLE IV  
TITLE
14
4.1
Title Documents
14
4.2
Survey
14
4.3
Objection and Response Process
15
4.4
Permitted Exceptions
15
4.5
Purchaser Financing
16 
ARTICLE V  
CLOSING
16
5.1
Closing Date
16
5.2
Seller Closing Deliveries
17
5.3
Purchaser Closing Deliveries
18
5.4
Closing Prorations and Adjustments
19
5.5
Post Closing Adjustments
21
ARTICLE VI  
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
22
6.1
Seller's Representations
22
6.2
AS-IS
24
6.3
Survival of Seller's Representations
25
6.4
Definition of Seller's Knowledge
26

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page
6.5
Representations And Warranties Of Purchaser
26
ARTICLE VII  
OPERATION OF THE PROPERTY
27
7.1
Leases and Property Contracts
27
7.2
General Operation of Property
28
7.3
Liens
28
ARTICLE VIII  
CONDITIONS PRECEDENT TO CLOSING
28
8.1
Purchaser's Conditions to Closing
28
8.2
Seller's Conditions to Closing
29
ARTICLE IX
BROKERAGE
30
9.1
Indemnity
30
9.2
Broker Commission
30
ARTICLE X  
DEFAULTS AND REMEDIES
30
10.1
Purchaser Default
30
10.2
Seller Default
31
ARTICLE XI  
RISK OF LOSS OR CASUALTY
31
11.1
Major Damage
31
11.2
Minor Damage
32
11.3
Repairs
32
ARTICLE XII
EMINENT DOMAIN
32
12.1
Eminent Domain
32
ARTICLE XIII  
MISCELLANEOUS
32
13.1
Binding Effect of Contract
32
13.2
Exhibits And Schedules
33
13.3
Assignability
33
13.4
Binding Effect
33
13.5
Captions
33
13.6
Number And Gender Of Words
33
13.7
Notices
33
13.8
Governing Law And Venue
35
13.9
Entire Agreement
35

-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued) Page
13.10
Amendments
35
13.11
Severability
35
13.12
Multiple Counterparts/Facsimile Signatures
35
13.13
Construction
36
13.14
Confidentiality
36
13.15
Time Of The Essence
36
13.16
Waiver
36
13.17
Attorneys Fees
36
13.18
Time Periods
36
13.19
1031 Exchange
36
13.20
No Personal Liability of Officers, Trustees or Directors of Seller's Partners
37
13.21
ADA Disclosure
37
13.22
No Recording
37
13.23
Relationship of Parties
37
13.24
Trade Marks
38
13.25
Non-Competition
38
13.26
Non-Solicitation of Employees
38
13.27
Survival
38
13.28
Multiple Purchasers
38
13.29
Right of First and Last Offer
39
13.30
Consent of Wellsford Shareholders
39
13.31
Limitation of Liability of Purchaser
39

-iii-

--------------------------------------------------------------------------------

Exhibits
Exhibit A - Legal Description
Exhibit B - Form of Special Warranty Deed
Exhibit C - Form of Bill of Sale
Exhibit D - General Assignment And Assumption
Exhibit E - Assignment and Assumption of Leases and Security Deposits
Exhibit F - Purchaser Covenants
Exhibit G - Tenant Notification
Exhibit H - Declarant Rights Assignment

Schedules
Schedule A - Excluded Permits
Schedule B - List of Excluded Fixtures and Tangible Personal Property
Schedule C - List of Materials


1

--------------------------------------------------------------------------------


PURCHASE AND SALE CONTRACT
THIS PURCHASE AND SALE CONTRACT (this "Contract") is entered into as of the 26th
day of August, 2005 (the "Effective Date"), by and between PARK AT HIGHLANDS
LLC, a Colorado limited liability company, RED CANYON AT PALOMINO PARK LLC, a
Colorado limited liability company, and GREEN RIVER AT PALOMINO PARK LLC, a
Colorado limited liability company (collectively referred to herein as
"Seller"), and TEACHER INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York
corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT, ("Purchaser").

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:
RECITALS


A
Seller owns the real estate located in Douglas County, as more particularly
described in Exhibit A attached hereto and made a part hereof, and the
improvements thereon, which is located in a larger development commonly known as
Palomino Park.
B
Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.
ARTICLE I
DEFINED TERMS
1.1
Unless otherwise defined herein, any term with its initial letter capitalized in
this Contract shall have the meaning set forth in this ARTICLE 1.
1.1.1
"ADA" shall have the meaning set forth in Section 13.21.
1.1.2
"Additional Deposit" shall have the meaning set forth in Section 2.2.2.
1.1.3
"Applicable Environmental Laws" shall have the meaning set forth in Section
6.1.12.
1.1.4
"Assessments" shall mean "Assessments" as that term is defined in the Master
Declaration.
1.1.5
"Assigned Master Declarant Rights" means those Master Declarant rights to be
transferred to and assumed by Purchaser as set out in the Declarant Rights
Assignment.
1.1.6
"Break-Up Fee" shall have the meaning set forth in Section 8.2.
1.1.7
"Broker" shall have the meaning set forth in Section 9.1.

2

--------------------------------------------------------------------------------



1.1.8
"Business Day" means any day other than a Saturday or Sunday or Federal holiday
or legal holiday in the State of Colorado.
1.1.9
"Cafe Owner" shall have the meaning set forth in Section 3.6.3.
1.1.10
"Closing" means the consummation of the purchase and sale and related
transactions contemplated by this Contract in accordance with the terms and
conditions of this Contract.
1.1.11
"Closing Date" means the date on which date the Closing of the conveyance of the
Property is required to be held pursuant to Section 5.1.
1.1.12
"Code" shall have the meaning set forth in Section 2.3.6.
1.1.13
"Colorado Club" shall have the meaning set forth in Section 3.6.3.
1.1.14
"Consultants" shall have the meaning set forth in Section 3.1.
1.1.15
"Damage Notice" shall have the meaning set forth in Section 11.1.
1.1.16
"Declarant Rights Assignment" means the Assignment of Declarant Rights attached
hereto as Exhibit H.
1.1.17
"Deed" shall have the meaning set forth in Section 5.2.1.
1.1.18
"Deposit" means, to the extent actually deposited by Purchaser with Escrow
Agent, the Initial Deposit, the Additional Deposit, and if applicable, the
Second Additional Deposit.
1.1.19
"ERISA" shall have the meaning set forth in Section 6.1.11.
1.1.20
"ERPT" shall have the meaning set forth in Section 13.29.
1.1.21
"Escrow Agent" shall have the meaning set forth in Section 2.2.1.
1.1.22
"Estoppel Certificates" shall have the meaning set forth in Section 5.2.10.
1.1.23
"Excluded Permits" means those Permits which, under applicable law, are
nontransferable and such other Permits, if any, as may be designated as Excluded
Permits on Schedule A.
1.1.24
"Existing Survey" shall have the meaning set forth in Section 4.2.
1.1.25
"Feasibility Period" shall have the meaning set forth in Section 3.1.
1.1.26
"FHA" shall have the meaning set forth in Section 13.21.

3

--------------------------------------------------------------------------------


1.1.27
"Fixtures and Tangible Personal Property" means all fixtures, furniture,
furnishings, fittings, equipment, machinery, apparatus, appliances and other
articles of tangible personal property located on the Land or in the
Improvements as of the Effective Date and used or usable in connection with the
occupation or operation of all or any part of the Property, but only to the
extent transferable. The term "Fixtures and Tangible Personal Property" does not
include (a) equipment leased by Seller and the interest of Seller in any
equipment provided to the Property for use, but not owned or leased by Seller,
or (b) property owned or leased by any Tenant or guest, employee or other person
furnishing goods or services to the Property, or (c) property and equipment
owned by Seller, which in the ordinary course of business of the Property is not
used exclusively for the business, operation or management of the Property, or
(d) the property and equipment, if any, expressly identified in Schedule B.
1.1.28
"General Assignment" shall have the meaning set forth in Section 5.2.3.
1.1.29
"Hazardous Substances" shall have the meaning set forth in Section 6.1.12.
1.1.30
"Improvements" means all buildings and improvements located on the Land taken
"as is."
1.1.31
"Initial Deposit" shall have the meaning set forth in Section 2.2.1.
1.1.32
"Inspections" shall have the meaning set forth in Section 3.1.1.
1.1.33
"Intermediary" shall have the meaning set forth in Section 13.19.
1.1.34
"Land" means all of those certain tracts of land located in the State of
Colorado described on Exhibit A, and all rights, privileges and appurtenances
pertaining thereto.
1.1.35
"Lease(s)" means the interest of Seller in and to all leases, subleases and
other occupancy contracts, whether or not of record, which provide for the use
or occupancy of space or facilities on or relating to the Property and which are
in force as of the Closing Date for the applicable Property.
1.1.36
"Leases Assignment" shall have the meaning set forth in Section 5.2.4.
1.1.37
"Lists" shall have the meaning set forth in Section 6.1.10.
1.1.38
"Loop Road" shall have the meaning set forth in Section 3.6.4.
1.1.39
"Losses" shall have the meaning set forth in Section 3.4.1.
1.1.40
"Master Declarant Rights" means all of Seller's right, title and interest as
"Declarant" as that term is defined in the Master Declaration.

4

--------------------------------------------------------------------------------



1.1.41
"Master Declaration" means that certain Master Declaration of Covenants,
Conditions and Restrictions of Palomino Park dated December 26, 2000 and
recorded in the Records on January 31, 2001 in Book 1956 at Page 358, as
amended.
1.1.42
"Materials" shall have the meaning set forth in Section 3.5.
1.1.43
"Metro District" shall have the meaning set forth in Section 3.6.4.
1.1.44
"Miscellaneous Property Assets" means all contract rights, leases, concessions,
warranties, plans, drawings and other items of intangible personal property
relating to the ownership or operation of the Property and owned by Seller,
excluding, however, (a) receivables, (b) Property Contracts, (c) Leases, (d)
Permits, (e) cash or other funds, whether in petty cash or house "banks," or on
deposit in bank accounts or in transit for deposit, (f) refunds, rebates or
other claims, or any interest thereon, for periods or events occurring prior to
the Closing Date, (g) utility and similar deposits, (h) insurance or other
prepaid items, (i) Seller's proprietary books and records, or (j) any right,
title or interest in or to the Trade Marks. The term "Miscellaneous Property
Assets" also shall include all of Seller's rights, if any, in and to the name
"Palomino Park" as it relates solely to use in connection with the Property (and
not with respect to any other property owned or managed by Seller, Property
Manager, Wellsford, or their respective affiliates).
1.1.45
"OFAC" shall have the meaning set forth in Section 6.1.9.
1.1.46
"Objection Deadline" shall have the meaning set forth in Section 4.3.
1.1.47
"Objection Notice" shall have the meaning set forth in Section 4.3.
1.1.48
"Objections" shall have the meaning set forth in Section 4.3.
1.1.49
"Order" or "Orders" shall have the meaning set forth in Section 6.1.9.
1.1.50
"Outside Closing Date" shall have the meaning set forth in Section 5.1.
1.1.51
"Palomino Park Public Improvements Corporation" or "PPPIC" shall have the
meaning set forth in Section 3.6.4.
1.1.52
"PPPIC Operating Agreement" shall have the meaning set forth in Section 3.6.4.
1.1.53
"Park" shall have the meaning set forth in Section 3.6.2.
1.1.54
"Parkside Cafe" shall have the meaning set forth in Section 3.6.3.

5

--------------------------------------------------------------------------------



1.1.55
"Permits" means all licenses and permits granted by any governmental authority
having jurisdiction over the Property owned by Seller and required in order to
own and operate the Property.
1.1.56
"Permitted Exceptions" shall have the meaning set forth in Section 4.4.
1.1.57
"Prohibited Person" shall have the meaning set forth in Section 6.1.10.
1.1.58
"Property" means (a) the Land and Improvements and all rights of Seller, if any,
in and to all of the easements, rights, privileges, and appurtenances belonging
or in any way appertaining to the Land and Improvements, (b) the right, if any
and only to the extent transferable, of Seller in the Property Contracts,
Leases, Permits (other than Excluded Permits), and the Fixtures and Tangible
Personal Property, and (c) the Miscellaneous Property Assets owned by Seller
which are located on the Property and used in its operation.
1.1.59
"Property Contracts" means all contracts, agreements, equipment leases, purchase
orders, maintenance, service, or telecommunication licenses (except as provided
in Section 3.6.2), utility contracts and similar contracts, excluding Leases,
which relate to the ownership, maintenance, construction or repair and/or
operation of the Property, but only to the extent assignable by their terms or
applicable law (including any contracts that are assignable with the consent of
the applicable vendor).
1.1.60
"Property Contracts Notice" shall have the meaning set forth in Section 3.6.
1.1.61
"Property Manager" means the current property manager of the Property.
1.1.62
"Proration Schedule" shall have the meaning set forth in Section 5.4.1.
1.1.63
"Purchase Price" means the consideration to be paid by Purchaser to Seller for
the purchase of the Property pursuant to Section 2.2.
1.1.64
"Purchaser Covenants" shall have the meaning set forth in Section 5.2.5.
1.1.65
"Purchaser's OFAC Representations" shall have the meaning set forth in Section
6.5.
1.1.66
"Records" means the records of the Office of the Clerk and Recorder of Douglas
County, Colorado.
1.1.67
"Regulation S-X" shall have the meaning set forth in Section 3.5.

6

--------------------------------------------------------------------------------



1.1.68
"Required Assignment Consent" shall have the meaning set forth in Section 3.6.
1.1.69
"Response Deadline" shall have the meaning set forth in Section 4.3.
1.1.70
"Response Notice" shall have the meaning set forth in Section 4.3.
1.1.71
"Retained Master Declarant Rights" means all Master Declarant Rights, except the
Assigned Master Declarant Rights.
1.1.72
"Right of First and Last Offer" shall have the meaning set forth in Section
13.29.
1.1.73
"Second Additional Deposit" shall have the meaning set forth in Section 5.1.
1.1.74
"Seller's Indemnified Parties" shall have the meaning set forth in Section
3.4.1.
1.1.75
"Seller's Property-Related Files and Records" shall have the meaning set forth
in Section 5.4.10.
1.1.76
"Seller's Representations" shall have the meaning set forth in Section 6.1.
1.1.77
"Separate Account" shall have the meaning set forth in Section 13.31.
1.1.78
"Shareholder Consent" shall have the meaning set forth in Section 13.30.
1.1.79
"Survey" shall have the meaning ascribed thereto in Section 4.2.
1.1.80
"Survival Period" shall have the meaning set forth in Section 6.3.
1.1.81
"Survival Provisions" shall have the meaning set forth in Section 13.27.
1.1.82
"Telecommunications Easements" shall have the meaning set forth in Section
3.6.2.
1.1.83
"Telecommunications Facilities" shall have the meaning set forth in Section
3.6.2.
1.1.84
"Tenant" means any person or entity entitled to occupy any portion of the
Property under a Lease.

7

--------------------------------------------------------------------------------


1.1.85 "Tenant Deposits" means all security deposits, prepaid rentals, cleaning
fees and other refundable deposits and fees collected from Tenants, plus any
interest accrued thereon, paid by Tenants to Seller pursuant to the Leases.
Tenant Deposits shall not include any non-refundable deposits or fees paid by
Tenants to Seller, either pursuant to the Leases or otherwise.
1.1.86
"Tenant Notification" shall have the meaning set forth in Section 5.2.6.
1.1.87
"Tenant Security Deposit Balance" shall have the meaning set forth in Section
5.4.6.2.
1.1.88
"Terminated Contracts" shall have the meaning set forth in Section 3.6.1.
1.1.89
"Third-Party Reports" means any reports, studies or other information prepared
or compiled for Purchaser by any unrelated third-party surveyor or engineer
(including any environmental engineer) in connection with Purchaser's
investigation of the Property.
1.1.90
"Title Commitment" shall have the meaning ascribed thereto in Section 4.1.
1.1.91
"Title Documents" shall have the meaning set forth in Section 4.1.
1.1.92
"Title Insurer" shall have the meaning set forth in Section 4.1.
1.1.93
"Title Policy" shall have the meaning set forth in Section 4.1.
1.1.94
"Trade Marks" means all words, phrases, slogans, materials, software,
proprietary systems, trade secrets, proprietary information and lists, and other
intellectual property owned or used by Seller, the Property Manager, or
Wellsford in the marketing, operation or use of the Property (or in the
marketing, operation or use of any other properties managed by the Property
Manager or owned by Wellsford or an affiliate of either Property Manager or
Wellsford).
1.1.95
"Uncollected Rents" shall have the meaning set forth in Section 5.4.6.1.
1.1.96
"Village Declarant Rights" means all of Seller's rights, title and interest as
"Declarant" as that term is defined in each of the Village Declarations, but
reserving to Seller certain consent and approval rights as set forth in the
Declarant Rights Assignment.
1.1.97
"Village Declarations" means collectively that certain Declaration of Covenants,
Conditions and Restrictions of Red Canyon, a Residential Condominium Community,
recorded in the Records on August 8, 2001 in Book 2104, Page 1225, as amended;
Declaration of Covenants, Conditions and Restrictions of Blue Ridge, a

8

--------------------------------------------------------------------------------



 
Residential Condominium Community, recorded in the Records on August 8, 2001 in
Book 2104, Page 1275, as amended; and Declaration of Covenants, Conditions and
Restrictions of Green River, a Residential Condominium Community, recorded in
the Records on July 26, 2001 in Book 2093, Page 785, as amended.
1.1.98
"Wellsford" shall mean Wellsford Real Properties, Inc., an affiliate of Seller.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1 Purchase and Sale. Seller agrees to sell and convey the Property to
Purchaser and Purchaser agrees to purchase the Property from Seller, all in
accordance with the terms and conditions set forth in this Contract.
2.2
Purchase Price and Deposit. The total purchase price ("Purchase Price") for the
Property shall be an amount equal to One Hundred Seventy-Six Million Dollars
($176,000,000) which amount shall be paid by Purchaser, as follows:
2.2.1
Not more than two (2) Business Days after the Effective Date, Purchaser shall
deliver to First American Title Insurance Company of New York ("Escrow Agent" or
"Title Insurer") an initial deposit (the "Initial Deposit") of $500,000 by
federal wire transfer. The Initial Deposit shall become nonrefundable upon the
expiration of the Feasibility Period in accordance with the provisions of
Section 3.2 and shall be held and disbursed in accordance with the escrow
provisions set forth in Section 2.3.
2.2.2
Not more than two (2) Business Days after the date upon which the Feasibility
Period expires, Purchaser shall deliver to Escrow Agent an additional deposit
(the "Additional Deposit") of $2,000,000 by federal wire transfer. The
Additional Deposit shall be nonrefundable, and shall be held and disbursed in
accordance with the escrow provisions set forth in Section 2.3.
2.2.3
The balance of the Purchase Price for the Property shall be paid to and received
by Escrow Agent by federal wire transfer initiated no later than 11:00 a.m. (in
the time zone in which Escrow Agent is located) on the Closing Date (or such
earlier time as required by Seller's lender).
2.3
Escrow Provisions Regarding Deposit.
2.3.1
Escrow Agent shall hold the Deposit and make delivery of the Deposit to the
party entitled thereto under the terms of this Contract. Escrow Agent shall
invest the Deposit in such money market funds or accounts as Escrow Agent, in
its discretion, deems suitable, and all interest and income thereon shall become
part of the Deposit and shall be remitted to the party entitled to the Deposit
pursuant to this Contract.
2.3.2
Escrow Agent shall hold the Deposit until the earlier occurrence of (i) the
Closing Date, at which time the Deposit shall be applied against the Purchase

9

--------------------------------------------------------------------------------



 
Price, or (ii) the date on which Escrow Agent shall be authorized to disburse
the Deposit as set forth in Section 2.3.3. The tax identification numbers of the
parties shall be furnished to Escrow Agent upon request.
2.3.3
If either party makes a written demand upon Escrow Agent for payment of the
Deposit, Escrow Agent shall give written notice to the other party of such
demand. If Escrow Agent does not receive a written objection from the other
party to the proposed payment within five (5) Business Days after the giving of
such notice, Escrow Agent is hereby authorized to make such payment (upon the
performance of Purchaser's obligation under Section 3.5.2 to provide copies to
Seller of all Third-Party Reports as a pre-condition to the return of the
Deposit to Purchaser). If Escrow Agent does receive such written objection
within such 5-Business Day period, Escrow Agent shall continue to hold such
amount until otherwise directed by written instructions from the parties to this
Contract or a final judgment or arbitrator's decision. However, Escrow Agent
shall have the right at any time to deposit the Deposit and interest thereon, if
any, with a court of competent jurisdiction in the state in which the Property
is located. Escrow Agent shall give written notice of such deposit to Seller and
Purchaser. Upon such deposit, Escrow Agent shall be relieved and discharged of
all further obligations and responsibilities hereunder.
2.3.4
The parties acknowledge that Escrow Agent is acting solely as a stakeholder at
their request and for their convenience, that Escrow Agent shall not be deemed
to be the agent of either of the parties for any act or omission on its part
unless taken or suffered in bad faith in willful disregard of this Contract or
involving gross negligence. Seller and Purchaser jointly and severally shall
indemnify and hold Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorney's fees, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this Contract or involving gross negligence on the part of the
Escrow Agent.
2.3.5
The parties shall deliver to Escrow Agent an executed copy of this Contract,
which shall constitute the sole instructions to Escrow Agent. Escrow Agent shall
execute the signature page for Escrow Agent attached hereto with respect to the
provisions of this Section 2.3, provided, however, that (a) Escrow Agent's
signature hereon shall not be a prerequisite to the binding nature of this
Contract on Purchaser and Seller, and the same shall become fully effective upon
execution by Purchaser and Seller, and (b) the signature of Escrow Agent will
not be necessary to amend any provision of this Contract other than this Section
2.3.
2.3.6
Escrow Agent, as the person responsible for closing the transaction within the
meaning of Section 6045(e)(2)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), shall file all necessary information, reports, returns,
and statements regarding the transaction required by the Code including, but not
limited to, the tax reports required pursuant to Section 6045 of the Code.
Further, Escrow Agent agrees to indemnify and hold Purchaser, Seller, and their
respective attorneys and brokers

10

--------------------------------------------------------------------------------



 
harmless from and against any Losses resulting from Escrow Agent's failure to
file the reports Escrow Agent is required to file pursuant to this section.
2.3.7
The provisions of this Section 2.3 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.
ARTICLE III
FEASIBILITY PERIOD
3.1
Feasibility Period. Subject to the terms of Section 3.3 and Section 3.4 and the
right of Tenants under the Leases, from the Effective Date to and including the
date which is 30 days after the Effective Date (the "Feasibility Period"),
Purchaser, and its agents, contractors, engineers, surveyors, attorneys, and
employees (collectively, "Consultants") shall have the right from time to time
to enter onto the Property:
3.1.1
To conduct and make any and all customary studies, tests, examinations,
inquiries, and inspections, or investigations (collectively, the "Inspections")
of or concerning the Property (including, without limitation, engineering and
feasibility studies, evaluation of drainage and flood plain, soil tests for
bearing capacity and percolation and surveys, including topographical surveys);
3.1.2
To confirm any and all matters which Purchaser may reasonably desire to confirm
with respect to the Property;
3.1.3
To ascertain and confirm the suitability of the property for Purchaser's
intended use of the Property; and
3.1.4
To review the Materials at Purchaser's sole cost and expense.
3.2
Expiration of Feasibility Period. If the results of any of the matters referred
to in Section 3.1 appear unsatisfactory to Purchaser for any reason or if
Purchaser elects not to proceed with the transaction contemplated by this
Contract for any other reason, or for no reason whatsoever, in Purchaser's sole
and absolute discretion, then Purchaser shall have the right to terminate this
Contract by giving written notice to that effect to Seller and Escrow Agent on
or before 5:00 p.m. (in the time zone in which the Escrow Agent is located) on
the date of expiration of the Feasibility Period. If Purchaser exercises such
right to terminate, this Contract shall terminate and be of no further force and
effect subject to and except for the Survival Provisions, and Escrow Agent shall
forthwith return the Initial Deposit to Purchaser (upon the performance of
Purchaser's obligation under Section 3.5.2 to provide copies to Seller of all
Third-Party Reports as a pre-condition to the return of the Deposit to
Purchaser). If Purchaser fails to provide Seller with written notice of
termination prior to the expiration of the Feasibility Period in strict
accordance with the notice provisions of this Contract, Purchaser's right to
terminate under this Section 3.2 shall be permanently waived and this Contract
shall remain in full force and effect, the Deposit (including both the Initial
Deposit and, when delivered in accordance with Section 2.2.2, the Additional
Deposit) shall be non-refundable, and Purchaser's obligation to purchase the
Property shall be non-contingent

11

--------------------------------------------------------------------------------


and unconditional except only for satisfaction of the conditions expressly
stated in Article VIII.
3.3
Conduct of Investigation. Purchaser shall not permit any mechanic's or
materialmen's liens or any other liens to attach to the Property by reason of
the performance of any work or the purchase of any materials by Purchaser or any
other party in connection with any Inspections conducted by or for Purchaser.
Purchaser shall give written or verbal notice to Seller a reasonable time prior
to entry onto the Property and shall permit Seller to have a representative
present during all Inspections conducted at the Property. All information made
available by Seller to Purchaser in accordance with this Contract or obtained by
Purchaser in the course of its Inspections shall be treated as confidential
information by Purchaser, and, prior to the purchase of the Property by
Purchaser, Purchaser shall use reasonable efforts to prevent its Consultants
from divulging such information to any unrelated third parties except as
reasonably necessary to third parties engaged by Purchaser for the limited
purpose of analyzing and investigating such information for the purpose of
consummating the transaction contemplated by this Contract. The provisions of
this Section 3.3 shall survive the termination of this Contract, and if not so
terminated shall survive (except for the confidentiality provisions of this
Section 3.3) the Closing and delivery of the Deed to Purchaser.
3.4
Purchaser Indemnification.
3.4.1
Purchaser shall indemnify, hold harmless and, if requested by Seller (in
Seller's sole discretion), defend (with counsel approved by Seller) Seller,
together with Seller's affiliates, parent and subsidiary entities, successors,
assigns, partners, managers, members, employees, officers, directors, trustees,
shareholders, counsel, representatives, agents, Property Manager and Wellsford
(collectively, including Seller, "Seller's Indemnified Parties"), from and
against any and all damages, mechanics' liens, liabilities, losses, demands,
actions, causes of action, claims, costs and expenses (including reasonable
attorneys' fees, including the cost of in-house counsel and appeals)
(collectively, "Losses") arising from or related to Purchaser's or its
Consultant's entry onto the Property, and any Inspections or other matters
performed by Purchaser with respect to the Property during the Feasibility
Period or otherwise.
3.4.2
Seller hereby approves Purchaser's entry onto the Property to conduct a land
title survey meeting the Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys jointly established and adopted in 1999 by the American Land Title
Association, the American Congress on Surveying and Mapping and the National
Society of Professional Surveyors, with such optional survey specifications
listed on Table A thereof as Purchaser may require, and to conduct a Phase I
Environmental Site Assessment of the Property without further consent or
approval by Seller. Notwithstanding anything in this Contract to the contrary,
Purchaser shall not be permitted to perform any invasive tests on the Property
without Seller's prior written consent, which consent may be withheld in
Seller's sole discretion. Further, Seller shall have the right, without
limitation, to disapprove any and all entries, surveys, tests (including,
without limitation, a Phase II environmental study of the Property),

12

--------------------------------------------------------------------------------


investigations and other matters that in Seller's reasonable judgment could
result in any injury to the Property or breach of any contract, or expose Seller
to any Losses or violation of applicable law, or otherwise adversely affect the
Property or Seller's interest therein. Purchaser shall use reasonable efforts to
minimize disruption to Tenants in connection with Purchaser's or its
Consultants' activities pursuant to this Section. No consent by Seller to any
such activity shall be deemed to constitute a waiver by Seller or assumption of
liability or risk by Seller. Purchaser hereby agrees to restore, at Purchaser's
sole cost and expense, the Property to substantially the same condition existing
immediately prior to Purchaser's exercise of its rights pursuant to this ARTICLE
III. Purchaser shall maintain and cause its third party consultants to maintain
(a) casualty insurance and comprehensive public liability insurance with
coverages of not less than $1,000,000.00 for injury or death to any one person
and $3,000,000.00 for injury or death to more than one person and $1,000,000.00
with respect to property damage, and (b) worker's compensation insurance for all
of their respective employees in accordance with the law of the state in which
the Property is located. Purchaser shall deliver proof of the insurance coverage
required pursuant to this Section 3.4.2 to Seller (in the form of a certificate
of insurance) prior to the earlier to occur of (i) Purchaser's or Purchaser's
Consultants' entry onto the Property, or (ii) the expiration of 5 days after the
Effective Date. The provisions of this Section 3.4 shall survive the termination
of this Contract, and if not so terminated, the Closing and delivery of the Deed
to Purchaser for a period of 1 year.
3.5
Property Materials.
3.5.1
Within ten (10) days after the Effective Date, and to the extent the same exist
and are in Seller's possession or reasonable control (subject to Section 3.5.2),
Seller agrees to make the documents set forth on Schedule C (the "Materials")
available at the Property for review and copying by Purchaser at Purchaser's
sole cost and expense. In the alternative, at Seller's option and within the
foregoing 10-day period, Seller may deliver some or all of the Materials to
Purchaser, or make the same available to Purchaser on a secure web site
(Purchaser agrees that any item to be delivered by Seller under this Contract
shall be deemed delivered to the extent available to Purchaser on such secured
web site). To the extent that Purchaser determines that any of the Materials
have not been made available or delivered to Purchaser pursuant to this Section
3.5.1, Purchaser shall notify Seller and Seller shall use commercially
reasonable efforts to deliver the same to Purchaser within five (5) Business
Days after such notification is received by Seller; provided, however, that
under no circumstances will the Feasibility Period be extended and Buyer's sole
remedy will be to terminate this Contract pursuant to Section 3.2. Purchaser has
advised Seller that Purchaser must comply with Securities and Exchange
Commission Regulation S-X (17 C.F.R.ss.Part 210) ("Regulation S-X"), including,
but not limited to, Item 3-14, which requires Purchaser to cause to be prepared
three (3) years of audited income statements for the Property. Seller agrees to
make a commercially reasonable effort to provide to Purchaser, at no cost to
Seller, any reasonable financial information, financial statements and
supporting documentation in Seller's possession or under Seller's control as are
necessary for Purchaser's auditors to prepare such audited income statements in
compliance with Regulation S-X.

13

--------------------------------------------------------------------------------


3.5.2 In providing such information and Materials to Purchaser, other than
Seller's Representations, Seller makes no representation or warranty, express,
written, oral, statutory, or implied, and all such representations and
warranties are hereby expressly excluded and disclaimed. Any information and
Materials provided by Seller to Purchaser under the terms of this Contract is
for informational purposes only. Purchaser agrees to provide Seller with a copy
of all Third-Party Reports as a condition to return of the Deposit to Purchaser
(if Purchaser is otherwise entitled to such Deposit pursuant to the terms of
this Contract) if this Contract is terminated for any reason, provided, however,
that any such Third-Party Reports provided to Seller shall be provided for
informational purposes only and Seller shall not rely thereon. Purchaser shall
not in any way be entitled to rely upon the accuracy of such information and
Materials. Purchaser recognizes and agrees that the Materials and other
documents and information delivered or made available by Seller pursuant to this
Contract may not be complete or constitute all of such documents which are in
Seller's possession or control, but are those that are readily available to
Seller after reasonable inquiry to ascertain their availability. Purchaser
understands that, although Seller will use commercially reasonable efforts to
locate and make available the Materials and other documents required to be
delivered or made available by Seller pursuant to this Contract, Purchaser will
not rely on such Materials or other documents as being a complete and accurate
source of information with respect to the Property, and will instead in all
instances rely exclusively on its own Inspections and Consultants with respect
to all matters which it deems relevant to its decision to acquire, own and
operate the Property.
3.5.3
The provisions of this Section 3.5 shall survive the Closing and delivery of the
Deed to Purchaser.
3.6
Property Contracts.
3.6.1
Property Contracts. On or before the expiration of the Feasibility Period,
Purchaser may deliver written notice to Seller (the "Property Contracts Notice")
specifying any Property Contracts which Purchaser desires to terminate at the
Closing (the "Terminated Contracts"); provided that (a) the effective date of
such termination after Closing shall be subject to the express terms of such
Terminated Contracts (and, to the extent that the effective date of termination
of any Terminated Contract is after the Closing Date, Purchaser shall be deemed
to have assumed all of Seller's obligations arising after the Closing Date under
such Terminated Contract as of the Closing Date), (b) if any such Property
Contract cannot by its terms be terminated, it shall be assumed by Purchaser and
not be a Terminated Contract, and (c) to the extent that any such Terminated
Contract requires payment of a penalty or premium for cancellation, Purchaser
shall be solely responsible for the payment of any such cancellation fees or
penalties. If Purchaser fails to deliver the Property Contracts Notice on or
before the expiration of the Feasibility Period, there shall be no Terminated
Contracts and Purchaser shall assume all Property Contracts at the Closing. To
the extent that any Property Contract to be assumed by Purchaser (including any
Property Contract that, because of advance notice requirements, will be
temporarily assumed by Purchaser pending the effective date of termination after
the Closing Date) is assignable but requires the applicable vendor to consent to
the assignment or assumption of the Property Contract by

14

--------------------------------------------------------------------------------


Seller to Purchaser, then, prior to the Closing, Seller shall be responsible for
using commercially reasonable efforts to obtain from each applicable vendor a
consent (each a "Required Assignment Consent") to the assignment of the Property
Contract by Seller to Purchaser (and the assumption by Purchaser of all
obligations under such Property Contract), but Seller shall not be in default
under this Contract if such efforts are unsuccessful, and obtaining such
consents shall not be a condition to Closing.
3.6.2
The sale of the Property shall be exclusive of the Telecommunications
Facilities. The term "Telecommunications Facilities" as used herein shall mean
and refer to any and all cable, telephone and other communications equipment and
facilities that serve the entire Property or a building on the Property (and not
individual units such as cable boxes or telephones located in a tenant's unit),
including without limitation the following: (i) the telecommunications closets
located at the end of every building on the Property and equipment therein; (ii)
the telecommunications equipment room (approximately 800 square feet) located in
the basement of the Colorado Club and equipment therein; and (iii) any rights
Seller or any affiliate of Seller may have with respect to that certain Easement
Deed from Seller, PPPIC, Wellsford Park Highlands Corp., Silver Mesa at Palomino
Park LLC and Gold Peak at Palomino Park LLC to Palomino Park Telecom, LLC dated
December 19, 2000, and recorded in the Records on December 22, 2000 under
Reception No. 00092388. The Telecommunications Facilities are not included in
the Purchase Price and are not included in the Property to be sold under this
Contract. The Property is and will be subject to the Easement Agreement
described above and certain other easements and licenses pertaining to the
Telecommunications Facilities (collectively, the "Telecommunications
Easements"). The Purchaser Covenants will govern the use of the
Telecommunications Facilities and the Telecommunications Easements by Purchaser.
3.6.3
The sale of the Property shall be exclusive of the building and facilities
commonly known as the "Colorado Club" which is located within Palomino Park, and
is available for use by the tenants of the Property. The "Parkside Cafe" is a
restaurant and bar facility located in the Colorado Club that is owned by
Parkside Cafe, Inc., an affiliate of the Seller (the "Cafe Owner") and is leased
from the Master Association under that certain Lease dated March 25, 1996 as the
same has been or will be amended from time to time. The Cafe Owner is the holder
of a liquor license for the Parkside Cafe. The transfer of the stock of the Cafe
Owner for purposes of transferring the liquor license to Purchaser or its
designee shall be governed by the terms and conditions of the Purchaser
Covenants. Purchaser's rights and interests for the use of and access to the
Colorado Club shall be subject to the terms and conditions of the Declarant
Rights Assignment.
3.6.4
The "Park" and the "Loop Road" located in Palomino Park are currently owned by
the Highlands Ranch Metropolitan District No. 2 (the "Metro District"), and
operated by "PPPIC." Upon acquisition of the Property, Purchaser and its
permittees will have access rights to the Park and the Loop Road. Pursuant to
the terms of that certain Operating Agreement dated as of December 1, 1995 by
and between the Metro District and PPPIC (the "PPPIC Operating Agreement"),
PPPIC retains the responsibility for the operation and maintenance of the Park
and the Loop Road. Seller

15

--------------------------------------------------------------------------------


intends to request the transfer of the Park and the Loop Road from the Metro
District to PPPIC in accordance with the PPPIC Operating Agreement, and
subsequently, to the extent allowed by law and by the governing documents of
PPPIC and other agreements entered into by PPPIC, PPPIC intends to transfer to
the Master Association the Park and the Loop Road and the rights and
responsibility for maintenance of the Park and the Loop Road. The cooperation of
Purchaser with respect to the negotiations, correspondence and documentation of
the transfer of the Park and the Loop Road shall be governed by the terms and
conditions of the Purchaser Covenants. ARTICLE IV
TITLE
4.1
Title Documents. Within 10 calendar days after the Effective Date, Purchaser
shall obtain a standard form commitment for title insurance ("Title
Commitment"), from First American Title Insurance Company of New York (with
co-insurance in an amount determined by Purchaser to be provided by Chicago
Title Insurance Company) (together, the "Title Insurer"), for the Property in an
amount equal to the Purchase Price for an owner's title insurance policy (the
"Title Policy") on the most recent standard American Land Title Association
form, together with copies of all instruments identified as exceptions therein
(together with the Title Commitment, referred to herein as the "Title
Documents"). Seller shall be responsible only for payment of the basic premium
for the Title Policy. Purchaser shall be solely responsible for payment of all
other costs relating to procurement of the Title Commitment, the Title Policy,
and any endorsements requested by Purchaser.
4.2
Survey. Within three (3) Business Days after the Effective Date, Seller shall
deliver to Purchaser or make available at the Property any existing survey of
the Property (the "Existing Survey") which to Seller's knowledge is in Seller's
possession or reasonable control (subject to Section 3.5.2). Purchaser
acknowledges and agrees that delivery of the Existing Survey is subject to
Section 3.5.2. To the extent that Purchaser desires that a new or updated survey
of the Property be prepared (or that the Existing Survey be updated), Purchaser
shall be solely responsible for the cost and expense of the preparation of any
new or updated survey ordered or requested by Purchaser pursuant to the terms of
this Section 4.2 (the new or updated survey, together with the Existing Survey,
are referred to herein as the "Survey").
4.3
Objection and Response Process. On or before the end of the Feasibility Period
(the "Objection Deadline"), Purchaser shall give written notice (the "Objection
Notice") to the attorneys for Seller (Brownstein Hyatt & Farber, P.C. at the
address set forth in Section 13.7) of any matter set forth in the Title
Documents or the Survey to which Purchaser objects (the "Objections"). If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey. Within
three (3) Business Days after Seller's receipt of the Objections, if any (the
"Response Deadline"), Seller may, in Seller's sole discretion, give Purchaser
notice (the "Response Notice") of those Objections which Seller is willing to
cure, if any. Seller shall be entitled to reasonable adjournments of the Closing
Date to cure the

16

--------------------------------------------------------------------------------


Objections. If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice. If Purchaser is
dissatisfied with the Response Notice (or Seller's failure to deliver a Response
Notice), Purchaser may, as its exclusive remedy, elect by written notice given
to Seller within three (3) Business Days after the Response Deadline either (a)
to accept the Title Documents and Survey with resolution, if any, of the
Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections) and without any reduction or
abatement of the Purchase Price, or (b) to terminate this Contract, in which
event the Initial Deposit shall be returned to Purchaser (upon the performance
of Purchaser's obligation under Section 3.5.2 to provide copies to Seller of all
Third-Party Reports as a pre-condition to the return of the Deposit to
Purchaser). If Purchaser fails to give notice of its election within three (3)
Business Days after the Response Deadline, Purchaser shall be deemed to have
elected to terminate this Contract as provided in clause (b) above. Seller shall
have no obligation to cure title objections except liens of an ascertainable
amount created by, under or through Seller (but excluding the assessment liens
in favor of PPPIC described in Section 4.4.8, which liens Seller shall cause to
be released at the Closing. Seller agrees to remove any exceptions or
encumbrances to title which are created by, under or through Seller after the
Effective Date, and if Seller is unable or unwilling to remove such exceptions
or encumbrances, then Purchaser may terminate this Contract, in which event the
Deposit shall be returned to Purchaser (upon the performance of Purchaser's
obligation under Section 3.5.2 to provide copies to Seller of all Third-Party
Reports as a pre-condition to the return of the Deposit to Purchaser).
4.4
Permitted Exceptions. The Deed delivered pursuant to this Contract shall be
subject to the following, all of which shall be deemed "Permitted Exceptions":
4.4.1
All matters shown in the Title Documents and the Survey, other than (a) those
Objections, if any, which Seller has agreed to cure pursuant to the Response
Notice under Section 4.3, (b) mechanics' liens not created by or under Purchaser
and taxes due and payable with respect to the period preceding Closing, (c) the
standard exception regarding the rights of parties in possession which shall be
limited to those parties in possession pursuant to the Leases, and (d) the
standard exception pertaining to taxes which shall be limited to taxes and
assessments for the year in which the Closing occurs and subsequent taxes and
assessments;
4.4.2
The rights of tenants in possession, as tenants only, under the Leases;
4.4.3
The Telecommunications Easements;
4.4.4
The Master Declaration and the Village Declarations;
4.4.5
Applicable zoning and governmental regulations and ordinances;
4.4.6
Any defects in or objections to title to the Property, or title exceptions or
encumbrances, arising by, through or under Purchaser;

17

--------------------------------------------------------------------------------


4.4.7 The terms and conditions of this Contract; and
4.4.8
The assessment liens in the Records in favor of PPPIC for operations and
maintenance and for indemnification with respect to the Park and the Loop Road.
4.5
Purchaser Financing. Purchaser assumes full responsibility to obtain the funds
required for settlement, and Purchaser's acquisition of such funds shall not be
a condition to Purchaser's obligations under this Contract.
ARTICLE V
CLOSING
5.1
Closing Date. The Closing shall occur thirty (30) days following the expiration
of the Feasibility Period (the "Closing Date") through an escrow with Escrow
Agent, whereby Seller, Purchaser and their attorneys need not be physically
present at the Closing and may deliver documents by overnight air courier or
other means. Notwithstanding the foregoing to the contrary, Seller shall have
the option, by delivering written notice to Purchaser at least five (5) Business
Days prior to the Closing Date, to extend the Closing Date for thirty (30) days,
but in no event later than November 30, 2005 (the "Outside Closing Date"), in
the event that Seller has not obtained the Shareholder Consent under Section
13.30. Purchaser shall have the option, by delivering written notice to Seller
accompanied by the payment of a nonrefundable "Second Additional Deposit" in the
amount of $1,000,000, to extend the Closing Date for thirty (30) days following
the original Closing Date. The Second Additional Deposit shall be nonrefundable
and shall be held and disbursed in accordance with the provisions of Section
2.3. Purchaser shall also have the right, by delivering written notice to Seller
and without requiring any additional payment or deposit, to extend the Closing
Date (or extended Closing Date) by one (1) Business Day in the event of the
occurrence of any unanticipated event which causes Purchaser to require said one
Business Day extension. Notwithstanding anything to the contrary contained
herein, on the date that Seller shall obtain the Shareholder Consent
contemplated by Section 13.30, Seller shall notify Purchaser in writing that the
Shareholder Consent has been obtained, and the Closing Date shall thereafter
occur on the later of (a) five (5) Business Days after delivery of said notice
or (b) five (5) Business Days after the expiration of the Feasibility Period and
the expiration of any additional time required to resolve any Objections under
Section 4.3.
5.2
Seller Closing Deliveries. No later than one (1) Business Day prior to the
Closing Date, Seller shall deliver to Escrow Agent, each of the following items:
5.2.1
Special Warranty Deed (the "Deed") in the form attached as Exhibit B to
Purchaser, subject to the Permitted Exceptions.
5.2.2
A Bill of Sale in the form attached as Exhibit C.
5.2.3
A General Assignment in the form attached as Exhibit D (the "General
Assignment").

18

--------------------------------------------------------------------------------


5.2.4 An Assignment of Leases and Security Deposits in the form attached as
Exhibit E (the "Leases Assignment").
5.2.5
The Purchaser Covenants generally in the form attached hereto as Exhibit F.
5.2.6
Notification letters to all Tenants prepared and executed by Seller in the form
attached hereto as Exhibit G (the "Tenant Notification").
5.2.7
The Declarant Rights Assignment generally in the form attached hereto as Exhibit
H.
5.2.8
A closing statement executed by Seller.
5.2.9
A title affidavit or at Seller's option an indemnity, as applicable, in the
customary form reasonably acceptable to Seller to enable Title Insurer to delete
the standard exceptions to the title insurance policy set forth in this Contract
(other than matters constituting any Permitted Exceptions and matters which are
to be completed or performed post-Closing) to be issued pursuant to the Title
Commitment; provided that such affidavit does not subject Seller to any greater
liability, or impose any additional obligations, other than as set forth in this
Contract.
5.2.10
Seller shall endeavor to secure and deliver to Purchaser by the Closing Date
estoppel certificates for all commercial Leases, the Telecommunications
Easements, the Master Declaration and the Village Declarations, and any other
Permitted Exceptions which by the terms of said instruments allow or require the
provision of an estoppel certificate in favor of the requesting party (the
"Estoppel Certificates").
5.2.11
A certification of Seller's non-foreign status pursuant to Section 1445 of the
Internal Revenue Code of 1986, as amended.
5.2.12
Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Seller's
authority to consummate this transaction.
5.2.13
Such additional instruments and documents as may be reasonably necessary to
complete the transaction contemplated hereby and to carry out the intent of this
Contract.
        Seller acknowledges and agrees that as of the Effective Date Purchaser
has not agreed to or approved the Purchaser Covenants or the Declarant Rights
Assignment and that Purchaser reserves the right to object to said instruments
during the Feasibility Period. Within ten (10) days after the Effective Date,
Seller will provide to Purchaser all documents referred to in said instruments;
and thereafter during the Feasibility Period, Seller will provide to Purchaser
all other appropriate information and additional documents as shall be requested
by Purchaser for a full review and consideration of the Purchaser Covenants and
the Declarant Rights Assignment.

19

--------------------------------------------------------------------------------


5.3 Purchaser Closing Deliveries. No later than one (1) Business Day prior to
the Closing Date (except for the balance of the Purchase Price which is to be
delivered at the time specified in Section 2.2.3), Purchaser shall deliver to
the Escrow Agent (for disbursement to Seller upon the Closing) the following
items with respect to the Property being conveyed at such Closing:
5.3.1
The full Purchase Price (with credit for the Deposit), plus or minus the
adjustments or prorations required by this Contract.
5.3.2
A title affidavit (or at Purchaser's option an indemnity) pertaining to
Purchaser's activity on the Property prior to Closing, in the customary form
reasonably acceptable to Purchaser, to enable Title Insurer to delete the
standard exceptions to the title insurance policy set forth in this Contract
(other than matters constituting any Permitted Exceptions and matters which are
to be completed or performed post-Closing) to be issued pursuant to the Title
Commitment; provided that such affidavit does not subject Purchaser to any
greater liability, or impose any additional obligations, other than as set forth
in this Contract.
5.3.3
Any declaration or other statement which may be required to be submitted to the
local assessor with respect to the terms of the sale of the Property.
5.3.4
A closing statement executed by Purchaser.
5.3.5
A countersigned counterpart of the General Assignment.
5.3.6
A countersigned counterpart of the Leases Assignment.
5.3.7
A countersigned counterpart of the Tenant Notification.
5.3.8
The countersigned counterpart of each of the Purchaser Covenants and the
Declarant Rights Assignment.
5.3.9
Resolutions, certificates of good standing, and such other organizational
documents as Title Insurer shall reasonably require evidencing Purchaser's
authority to consummate this transaction.
5.3.10
Such additional instruments and documents as may be reasonably necessary to
complete the transaction contemplated hereby and to carry out the intent of this
Contract.
5.4
Closing Prorations and Adjustments.
5.4.1
General. All normal and customarily proratable items, including, without
limitation, collected rents, operating expenses, personal property taxes,
Assessments, "Village Declarant Assessment Contributions" for the Property as
that term is defined in the Master Declaration, and other operating expenses and
fees, shall be prorated as of the Closing Date, Seller being charged or
credited, as appropriate, for all of same attributable to the period up to the
Closing Date (and credited for any amounts paid

20

--------------------------------------------------------------------------------


by Seller attributable to the period on or after the Closing Date, if assumed by
Purchaser) and Purchaser being responsible for, and credited or charged, as the
case may be, for all of same attributable to the period on and after the Closing
Date. Seller shall prepare a proration schedule (the "Proration Schedule") of
the adjustments described in this Section 5.4 prior to Closing. Such adjustments
shall be paid by Purchaser to Seller (if the prorations result in a net credit
to Seller) or by Seller to Purchaser (if the prorations result in a net credit
to Purchaser), by increasing or reducing the cash to be paid by Purchaser at
Closing.
5.4.2
Operating Expenses. All of the operating, maintenance, taxes (other than real
estate taxes, such as rental taxes), and other expenses incurred in operating
the Property that Seller customarily pays, and any other costs incurred in the
ordinary course of business for the management and operation of the Property,
shall be prorated on an accrual basis. Seller shall pay all such expenses that
accrue prior to Closing and Purchaser shall pay all such expenses that accrue
from and after the Closing Date.
5.4.3
Utilities. The final readings and final billings for utilities will be made if
possible as of the Closing Date, in which case Seller shall pay all such bills
as of the Closing Date and no proration shall be made at the Closing with
respect to utility bills. Otherwise, a proration shall be made based upon the
parties' reasonable good faith estimate and a readjustment made within 30 days
after the Closing, if necessary. Seller shall be entitled to the return of any
deposit(s) posted by it with any utility company, and Seller shall notify each
utility company serving the Property to terminate Seller's account, effective as
of noon on the Closing Date.
5.4.4
Real Estate Taxes. Any real estate ad valorem or similar taxes for the Property,
or any installment of assessments payable in installments which installment is
payable in the calendar year of Closing, shall be prorated to the date of
Closing, based upon actual days involved. The proration of real property taxes
or installments of assessments shall be based upon the assessed valuation and
tax rate figures (assuming payment at the earliest time to allow for the maximum
possible discount) for the year in which the Closing occurs to the extent the
same are available; provided, that in the event that actual figures (whether for
the assessed value of the Property or for the tax rate) for the year of Closing
are not available at the Closing Date, the proration shall be made using figures
from the preceding year (assuming payment at the earliest time to allow for the
maximum possible discount). The proration of real property taxes or installments
of assessments shall be final and not subject to re-adjustment after Closing.
5.4.5
Property Contracts. Purchaser shall assume at Closing the obligations under the
Property Contracts assumed by Purchaser; however, operating expenses shall be
prorated under Section 5.4.2.
5.4.6
Leases.


5.4.6.1 All collected rent (whether fixed monthly rentals, additional rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs or

21

--------------------------------------------------------------------------------

other sums and charges payable by Tenants under the Leases), income and expenses
from any portion of the Property shall be prorated as of the Closing Date
(prorated for any partial month). Purchaser shall receive all collected rent and
income attributable to dates from and after the Closing Date. Seller shall
receive all collected rent and income attributable to dates prior to the Closing
Date. Notwithstanding the foregoing, no prorations shall be made in relation to
either (a) non-delinquent rents which have not been collected as of the Closing
Date, or (b) delinquent rents existing, if any, as of the Closing Date (the
foregoing (a) and (b) referred to herein as the "Uncollected Rents"). With
respect to any delinquent rents as of the Closing Date, if such rents are
received or collected on or after the Closing Date, said rents shall be applied
first, to rents due for the month of the Closing, second, to current rents due
to Purchaser, and third, to rent delinquencies due to Seller in inverse order of
age. In adjusting for Uncollected Rents, no adjustments shall be made in
Seller's favor for rents which have accrued and are unpaid as of the Closing,
but Purchaser shall pay Seller such accrued Uncollected Rents as and when
collected by Purchaser. Purchaser agrees to bill Tenants of the Property for all
Uncollected Rents and to take reasonable actions to collect Uncollected Rents.
After the Closing, Seller shall continue to have the right, but not the
obligation, in its own name, to demand payment of and to collect Uncollected
Rents owed to Seller by any Tenant, which right shall include, without
limitation, the right to continue or commence legal actions or proceedings
against any Tenant, and the delivery of the Leases Assignment shall not
constitute a waiver by Seller of such right. Seller's right to demand payment
from Tenants terminates ninety (90) days after the Closing Date, and in no event
shall Seller have any right to evict. Purchaser will attempt to collect
Uncollected Rents for the first ninety (90) days after the Closing Date, and
thereafter, Purchaser may, in its sole discretion, elect not to pursue
collection of such Uncollected Rents. Purchaser agrees to cooperate with Seller
in connection with all efforts by Seller to collect such Uncollected Rents and
to take all steps, whether before or after the Closing Date, as may be necessary
to carry out the intention of the foregoing, including, without limitation, the
delivery to Seller, within 7 days after a written request, of any relevant books
and records (including, without limitation, rent statements, receipted bills and
copies of tenant checks used in payment of such rent), the execution of any and
all consents or other documents, and the undertaking of any act reasonably
necessary for the collection of such Uncollected Rents by Seller; provided,
however, that Purchaser's obligation to cooperate with Seller pursuant to this
sentence shall not obligate Purchaser to terminate any Tenant lease with an
existing Tenant or evict any existing Tenant from the Property.
5.4.6.2
At Closing, Purchaser shall receive a credit against the Purchase Price in an
amount equal to the received and unapplied balance of all Tenant Deposits,
including, but not limited to, security, damage or other refundable deposits
required to be paid by any of the Tenants to secure their respective obligations
under the Leases, together, in all cases, with any interest payable to the
Tenants thereunder as may be required by their respective Tenant Lease or state
law (the "Tenant Security Deposit Balance"). Any cash held by Seller which
constitutes the Tenant Security Deposit Balance shall be retained by Seller in
exchange for the foregoing credit against the Purchase Price and shall not be
transferred by Seller pursuant to this Contract (or any of the documents
delivered at Closing), but the obligation with respect to the Tenant Security
Deposit Balance nonetheless shall be assumed by Purchaser. The Tenant

22

--------------------------------------------------------------------------------


Security Deposit Balance shall not include any non-refundable deposits or fees
paid by Tenants to Seller, either pursuant to the Leases or otherwise.
5.4.6.3
With respect to operating expenses, taxes, utility charges, other operating cost
pass-throughs, retroactive rental escalations, sums or charges payable by
Tenants under the Tenant Leases, to the extent that Seller has received as of
the Closing payments allocable to periods subsequent to Closing, the same shall
be properly prorated with an adjustment in favor of Purchaser, and Purchaser
shall receive a credit therefor at Closing. With respect to any payments
received by Purchaser after the Closing allocable to Seller prior to Closing,
Purchaser shall promptly pay the same to Seller.


5.4.7 Insurance. No proration shall be made in relation to insurance premiums
,and insurance policies will not be assigned to Purchaser.
5.4.8
Employees. All of Seller's and Seller's Property Manager's on-site employees
shall have their employment at the Property terminated as of the Closing Date.
5.4.9
Closing Costs. Purchaser shall pay any transfer, sales, use, gross receipts or
similar taxes, recording costs, any premiums or fees required to be paid by
Purchaser with respect to the Title Policy pursuant to Section 4.1, and one-half
of the customary closing costs of the Escrow Agent. Seller shall pay the base
premium for the Title Policy to the extent required by Section 4.1, and one-half
of the customary closing costs of the Escrow Agent
5.4.10
Possession. Possession of the Property, subject to the Leases, Property
Contracts, and Permitted Exceptions, shall be delivered to Purchaser at the
Closing upon release from escrow of all items to be delivered by Purchaser
pursuant to Section 5.3, including, without limitation, the Purchase Price. To
the extent reasonably available to Seller, originals or copies of the Leases and
Property Contracts, lease files, warranties, guaranties, operating manuals, keys
to the property, and Seller's books and records (other than proprietary
information) (collectively, "Seller's Property-Related Files and Records")
regarding the Property shall be made available to Purchaser at the Property
after the Closing.
5.4.11
Survival. The provisions of this Section 5.4 shall survive the Closing and
delivery of the Deed to Purchaser.
5.5
Post Closing Adjustments. In general, and except as provided in this Contract or
the Closing Documents, Seller shall be entitled to all income, and shall pay all
expenses, relating to the operation of the Property for the period prior to the
Closing Date and Purchaser shall be entitled to all income, and shall pay all
expenses, relating to the operation of the Property for the period commencing on
and after the Closing Date. Purchaser or Seller may request that Purchaser and
Seller undertake to re-adjust any item on the Proration Schedule (or any item
omitted therefrom) in accordance with the provisions of Section 5.4 of this
Contract; provided, however, that neither party shall have any obligation to
re-adjust any items (a) after the expiration of sixty (60) days after

23

--------------------------------------------------------------------------------


Closing, or (b) subject to such sixty-day period, unless such items exceed
$5,000.00 in magnitude (either individually or in the aggregate). The provisions
of this Section 5.5 shall survive the Closing and delivery of the Deed to
Purchaser.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER
6.1
Seller's Representations. Except, in all cases, for any fact, information or
condition disclosed in this Contract, the Title Documents, the Permitted
Exceptions, the Property Contracts, or the Materials, or which is otherwise
known by Purchaser prior to the Closing, Seller represents and warrants to
Purchaser the following (collectively, the "Seller's Representations") as of the
Effective Date and as of the Closing Date (provided that Purchaser's remedies if
any such Seller's Representations are untrue as of the Closing Date are limited
to those set forth in Section 8.1):
6.1.1
Seller is duly organized, validly existing and in good standing under the laws
of the state of its formation set forth in the initial paragraph of this
Contract; has or at the Closing shall have the entity power and authority to
sell and convey the Property and to execute the documents to be executed by
Seller and prior to the Closing will have taken as applicable, all corporate,
partnership, limited liability company or equivalent entity actions required for
the execution and delivery of this Contract, and the consummation of the
transactions contemplated by this Contract. The compliance with or fulfillment
of the terms and conditions hereof will not conflict with, or result in a breach
of, the terms, conditions or provisions of, or constitute a default under, any
contract to which Seller is a party or by which Seller is otherwise bound, which
conflict, breach or default would have a material adverse affect on Seller's
ability to consummate the transaction contemplated by this Contract or on the
Property. Subject to Section 8.2.4, this Contract is a valid, binding and
enforceable agreement against Seller in accordance with its terms;
6.1.2
Other than the Leases, the Property is not subject to any written lease executed
by Seller or, to Seller's knowledge, any other possessory interests of any
person;
6.1.3
Seller is not a "foreign person," as that term is used and defined in the
Internal Revenue Code, Section 1445, as amended;
6.1.4
Except for (a) any actions by Seller to evict Tenants under the Leases, or (b)
any matter covered by Seller's current insurance policy(ies), to Seller's
knowledge, there are no actions, proceedings, litigation or governmental
investigations or condemnation actions either pending or threatened against the
Property;
6.1.5
To Seller's knowledge, Seller has not received any written notice from a
governmental agency of any uncured material violations of any federal, state,
county or municipal law, ordinance, order, regulation or requirement affecting
the Property;

24

--------------------------------------------------------------------------------


6.1.6 To Seller's knowledge, Seller has not received any written notice of any
material default by Seller under any of the Property Contracts that will not be
terminated on the Closing Date;
6.1.7
The Property is subject to certain restrictions on the use of the Property
including certain limitations on the conversion to a condominium unit regime as
is more particularly described in the Purchaser Covenants, and further
restrictions on the use of the Colorado Club as is contained in the "Declarant
Rights Assignment" which is attached hereto as Exhibit H and will be executed
and recorded in the Records at Closing;
6.1.8
Seller shall retain control of, and the Declarant's rights under, the Master
Association and the Palomino Park Public Improvements Corporation in accordance
with the terms and provisions of the Declarant Rights Assignment and the
Purchaser Covenants;
6.1.9
To the best of Seller's knowledge (after making reasonable efforts to ascertain
such information), Seller is in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the "Order") and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury ("OFAC") and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the "Orders"); and
6.1.10
To the best of Seller's knowledge (after making reasonable efforts to ascertain
such information), neither Seller nor any partner or beneficial owner of Seller
is a "Prohibited Person" that is: (i) listed on the Specially Designated
Nationals and Blocked Persons List maintained by OFAC pursuant to the Order
and/or on any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of OFAC or pursuant to any other
applicable Orders (such lists are collectively referred to as the "Lists"), (ii)
a person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders, (iii) owned or controlled by, or acts for
or on behalf of, any person or entity on the Lists or any other person or entity
who has been determined by competent authority to be subject to the prohibitions
contained in the Orders, or (iv) shall transfer or permit the transfer of any
interest in Seller or any beneficial owner in Seller to any person or entity who
is, or any of whose beneficial owners are, listed on the Lists. Seller hereby
covenants and agrees that if Seller obtains knowledge that Seller or any of its
partners or beneficial owners becomes listed on the Lists or is indicted,
arraigned, or custodially detained on charges involving money laundering or
predicate crimes to money laundering, Seller shall immediately notify Purchaser
in writing, and in such event, Purchaser shall have the right to terminate this
Contract without penalty or liability to Seller immediately upon delivery of
written notice thereof to Seller, in which event the Deposit shall promptly be
returned to Purchaser (upon the performance of Purchaser's obligation under
Section 3.5.2 to provide copies to Seller of all Third-Party Reports as a
pre-condition to the return of the Deposit to Purchaser).

25

--------------------------------------------------------------------------------


6.1.11 Seller (a) is not an "employee benefit plan" as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 ("ERISA"), which is
subject to Title I of ERISA, or a "plan" as defined in Section 4975 of the Code;
and (b) assets of Seller do not constitute "plan assets" of one or more such
plans for purposes of Title I of ERISA or Section 4975 of the Code; and (c)
Seller is not a "governmental plan" within the meaning of Section 3(32) of
ERISA, and assets of Seller do not constitute plan assets of one or more such
plans or transactions by or with Seller are not in violation of state statutes
applicable to Seller regulating investments of and fiduciary obligations with
respect to governmental plans.
6.1.12
To the best of Seller's knowledge, no portion of the Property has ever been used
as a landfill or as a dump to receive garbage, refuse, waste, or fill material
whether or not hazardous, and there are and have been no Hazardous Materials (as
hereinafter defined) located upon, stored, handled, installed or disposed in, on
or about the Property or any other location within the vicinity of the Property
in amounts or quantities which would constitute a violation of the Applicable
Environmental Laws (as hereinafter defined). As used in this Contract, the term
"Hazardous Materials" means any hazardous or toxic substance, material or waste,
the storage, use or disposition of which is or becomes regulated by any local,
state or federal governmental authority under Applicable Environmental Laws.
"Applicable Environmental Laws" shall mean such laws, statutes, regulations,
ordinances, rules or orders governing the storage use or disposition of
Hazardous Materials promulgated or enforced by the United States Government, the
State of Colorado, or any local governmental agency having jurisdiction over the
Property, as the same are amended from time to time, specifically including: (i)
the Federal Resource Conservation and Recovery Act of 1976, 42 USCss.1801, et.
seq.; (ii) the Comprehensive Environmental Response Compensation and Liability
Act of 1980, 42 USCss.9601 et. seq.; (iv) applicable laws of the jurisdiction
where the Project is located, or (v) any federal, state or local statutes,
regulations, ordinances, rules or orders issued or promulgated under or pursuant
to any of those laws or otherwise by any department, agency or other
administrative, regulatory or judicial body.
6.2
AS-IS. Except for Seller's Representations, the Property is expressly purchased
and sold "AS IS," "WHERE IS," and "WITH ALL FAULTS." The Purchase Price and the
terms and conditions set forth herein are the result of arm's-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property,
the Bill of Sale conveying the Fixtures and Tangible Personal Property and
Seller's Representations). Purchaser agrees that Seller shall not be responsible
or liable to Purchaser for any defects, errors or omissions, or on account of
any conditions affecting the Property. Purchaser, its successors and assigns,
and anyone claiming by, through or

26

--------------------------------------------------------------------------------


under Purchaser, hereby fully releases Seller's Indemnified Parties from, and
irrevocably waives its right to maintain, any and all claims and causes of
action that it or they may now have or hereafter acquire against Seller's
Indemnified Parties with respect to any and all Losses arising from or related
to any defects, errors, omissions or other conditions affecting the Property.
Purchaser represents and warrants that, as of the date hereof and as of the
Closing Date, it has and shall have reviewed and conducted such independent
analyses, studies (including, without limitation, environmental studies and
analyses concerning the presence of lead, asbestos, PCBs and radon in and about
the Property), reports, investigations and inspections as it deems appropriate
in connection with the Property. If Seller provides or has provided any
documents, summaries, opinions or work product of consultants, surveyors,
architects, engineers, title companies, governmental authorities or any other
person or entity with respect to the Property, including, without limitation,
the offering prepared by Broker, Purchaser and Seller agree that Seller has done
so or shall do so only for the convenience of both parties, Purchaser shall not
rely thereon and the reliance by Purchaser upon any such documents, summaries,
opinions or work product shall not create or give rise to any liability of or
against Seller's Indemnified Parties. Purchaser shall rely only upon any title
insurance obtained by Purchaser with respect to title to the Property. Purchaser
acknowledges and agrees that no representation has been made and no
responsibility is assumed by Seller with respect to current and future
applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing. Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants. Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract. Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters. The
provisions of this Section 6.2 shall survive the Closing and delivery of the
Deed to Purchaser.
6.3
Survival of Seller's Representations. Specifically excluding the Seller's
Representations contained in Sections 6.1.9, 6.1.10, and 6.1.11 (which shall
survive indefinitely), Seller and Purchaser agree that Seller's Representations
shall survive Closing for a period of six (6) months (the "Survival Period").
Seller shall have no liability after the Survival Period with respect to
Seller's Representations contained herein except to the extent that Purchaser
notified Seller prior to the expiration of the Survival Period of any claim by
Purchaser against Seller for breach of any of Seller's Representations, but in
no event shall Seller have any liability with respect to Seller's
Representations (excluding the Seller's Representations contained in Sections
6.1.9, 6.1.10, and 6.1.11 which shall survive indefinitely), from and after the
date which is one (1) year after the Closing Date. Under no circumstances shall
Seller be liable to Purchaser for more than $900,000 in any individual instance
or in the aggregate for all

27

--------------------------------------------------------------------------------


breaches of Seller's Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller's Representations unless the claim for damage
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$50,000; provided, however, that if any such claim for damage (either in the
aggregate or as to any individual claim) exceeds $50,000, Purchaser shall be
entitled to recover all amounts so claimed including the first $50,000 thereof.
Seller agrees to fund $900,000 into escrow as of the Closing Date, and said
amount will be held by the Escrow Agent for the Survival Period, under the same
general terms and conditions for investment as the Deposit, to be held as
security for the obligations of Seller that survive Closing, and to be released
to Seller upon the expiration of the Survival Period; provided, however, that in
the event Purchaser notifies Escrow Agent prior to the expiration of the
Survival Period that Purchaser has notified Seller of a claim for breach of any
of Seller's Representations, then Escrow Agent shall not release such funds to
Seller without joint instructions from Seller and Purchaser or an order from a
court with direction for disbursement of the funds. In the event that Seller
breaches any representation contained in Section 6.1 and Purchaser had knowledge
of such breach prior to the Closing Date, Purchaser shall be deemed to have
waived any right of recovery, and Seller shall not have any liability in
connection therewith.
6.4
Definition of Seller's Knowledge. Any representations and warranties made "to
the knowledge of Seller" shall not be deemed to imply any duty of inquiry. For
purposes of this Contract, the term Seller's "knowledge" shall mean and refer
only to actual knowledge of the Designated Representative of Seller and shall
not be construed to refer to the knowledge of any other partner, officer,
director, agent, employee or representative of Seller, or any affiliate of
Seller, or to impose upon such Designated Representative any duty to investigate
the matter to which such actual knowledge or the absence thereof pertains, or to
impose upon such Designated Representative any individual personal liability. As
used herein, the term Designated Representative shall refer to David M. Strong.
6.5
Representations And Warranties Of Purchaser. For the purpose of inducing Seller
to enter into this Contract and to consummate the sale and purchase of the
Property in accordance herewith, Purchaser represents and warrants to Seller the
following as of the Effective Date and as of the Closing Date:
6.5.1
Purchaser is a corporation duly organized, validly existing and in good standing
under the laws of New York;
6.5.2
Except as provided in this Section 6.5.2, Purchaser, acting through any of its
or their duly empowered and authorized officers or members, has all necessary
entity power and authority to own and use its properties and to transact the
business in which it is engaged, and has full power and authority to enter into
this Contract, to execute and deliver the documents and instruments required of
Purchaser herein, and to perform its obligations hereunder; and no consent of
any of Purchaser's partners, directors, officers or members are required to so
empower or authorize Purchaser. Seller acknowledges that Purchaser must obtain
internal corporate authorization of this Contract and the transaction
contemplated herein, and that Purchaser will notify Seller on or before the
expiration of the Feasibility Period whether or not such authorization is
obtained. If

28

--------------------------------------------------------------------------------


Purchaser fails to so notify Seller, subject to the other provisions of this
Contract governing the Initial Deposit, the Initial Deposit shall become
non-refundable as of the date the Feasibility Period expires. The compliance
with or fulfillment of the terms and conditions hereof will not conflict with,
or result in a breach of, the terms, conditions or provisions of, or constitute
a default under, any contract to which Purchaser is a party or by which
Purchaser is otherwise bound, which conflict, breach or default would have a
material adverse affect on Purchaser's ability to consummate the transaction
contemplated by this Contract. This Contract is a valid, binding and enforceable
agreement against Purchaser in accordance with its terms;
6.5.3
No pending or, to the knowledge of Purchaser, threatened litigation exists which
if determined adversely would restrain the consummation of the transactions
contemplated by this Contract or would declare illegal, invalid or non-binding
any of Purchaser's obligations or covenants to Seller;
6.5.4
Other than Seller's Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller
(including, without limitation, Broker) in connection with this Contract and the
acquisition of the Property;
6.5.5
The Broker and its affiliates do not, and will not at the Closing, have any
direct or indirect legal, beneficial, economic or voting interest in Purchaser
(or in an assignee of Purchaser, which pursuant to Section 13.3, acquires the
Property at the Closing), nor has Purchaser or any affiliate of Purchaser
granted (as of the Effective Date or the Closing Date) the Broker or any of its
affiliates any right or option to acquire any direct or indirect legal,
beneficial, economic or voting interest in Purchaser;
6.5.6
To the best of Purchaser's knowledge, Purchaser is in compliance with the
requirements of the Orders;
6.5.7
To the best of Purchaser's knowledge, neither Purchaser nor any partner or
beneficial owner of Purchaser is a Prohibited Person;
6.5.8
To Purchaser's knowledge, none of its investors or affiliates, acting or
benefiting in any capacity in connection with this Contract is a Prohibited
Person;
6.5.9
To Purchaser's knowledge (after making reasonable efforts to ascertain such
information), the funds or other assets Purchaser will transfer to Seller under
this Contract are not the property of, or beneficially owned, directly or
indirectly, by a Prohibited Person;
6.5.10
To Purchaser's knowledge (after making reasonable efforts to ascertain such
information), the funds or other assets Purchaser will transfer to Seller under
this Contract are not the proceeds of specified unlawful activity as defined by
18 U.S.C.ss.1956(c)(7); and
6.5.11
Purchaser will execute and deliver the Purchaser Covenants generally in the form
attached hereto as Exhibit F, and the Declarant Rights Assignment

29

--------------------------------------------------------------------------------


generally in the form attached hereto as Exhibit H, both of which will be
recorded in the Records at Closing.
        The provisions of this Section 6.5 shall survive the Closing and
delivery of the Deed to Purchaser for a period of six (6) months after the
Closing Date. Specifically excluding those representations contained in Sections
6.5.6, 6.5.7, 6.5.8, 6.5.9 and 6.5.10 (the "Purchaser's OFAC Representations")
which shall survive indefinitely, Seller and Purchaser agree that Purchaser's
representations under this Section 6.5 shall survive Closing for a period of six
(6) months. Purchaser agrees to indemnify Seller for any claims or costs
relating to, or arising out of, breach by Purchaser of Purchaser's OFAC
Representations. ARTICLE VII
OPERATION OF THE PROPERTY
7.1
Leases and Property Contracts. During the period of time from the Effective Date
to the Closing Date, in the ordinary course of business but subject to the
limitations herein contained, Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser. Seller agrees
that any such new Property Contracts must be terminable on 30 days notice
without fee or penalty. Seller further agrees that any new or renewed Leases
shall have terms that are generally available in the market for comparable units
(or are on terms that are similar to those offered by the Seller for such units
in the ordinary course of its operation of the Property), shall not have a term
in excess of twelve (12) months (or such longer period of time for which such
Property Contracts or Leases are entered into by Seller in the ordinary course
of its operation of the Property). If such new Property Contracts or new or
renewed Leases do not meet the foregoing standards and parameters, Seller must
obtain the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed, prior to executing such new or
renewed Property Contracts or Leases.
7.2
General Operation of Property. Except as specifically set forth in this Article
7, Seller shall operate the Property after the Effective Date in the ordinary
course of business, and except as necessary in Seller's sole discretion to
address (a) any life or safety issue at the Property or (b) any other matter
which in Seller's reasonable discretion materially adversely affects the use,
operation or value of the Property, Seller will not make any material
alterations to the Property or remove any material Fixtures and Tangible
Personal Property without the prior written consent of Purchaser, which consent
shall not be unreasonably withheld, denied or delayed.
7.3
Liens. Other than utility easements and temporary construction easements granted
by Seller in the ordinary course of business, Seller covenants that it will not
voluntarily create or cause any lien or encumbrance to attach to the Property
between the Effective Date and the Closing Date (other than Leases and Property
Contracts as provided in Section 7.1) unless Purchaser approves such lien or
encumbrance (a) prior to the end of the Feasibility Period, which approval shall
not be unreasonably withheld,

30

--------------------------------------------------------------------------------


conditioned or delayed, or (b) in Purchaser's sole discretion after the
expiration of the Feasibility Period. If Purchaser approves any such subsequent
lien or encumbrance, the same shall be deemed a Permitted Encumbrance for all
purposes hereunder.
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING
8.1
Purchaser's Conditions to Closing. Purchaser's obligation to close under this
Contract, shall be subject to and conditioned upon the fulfillment of each and
all of the following conditions precedent:
8.1.1
All of the documents required to be delivered by Seller to Purchaser at the
Closing pursuant to the terms and conditions hereof shall have been delivered;
8.1.2
Each of Seller's Representations shall be true in all material respects as of
the Closing Date;
8.1.3
Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller hereunder; and
8.1.4
Neither Seller nor Seller's general partner shall be a debtor in any bankruptcy
proceeding nor shall have been in the last six (6) months a debtor in any
bankruptcy proceeding.
        Notwithstanding anything to the contrary, there are no other conditions
on Purchaser's obligation to Close except as expressly set forth in this Section
8.1. If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is not met,
Purchaser may (a) waive any of the foregoing conditions and proceed to Closing
on the Closing Date with no offset or deduction from the Purchase Price, or (b)
if such failure constitutes a default by Seller, exercise any of its remedies
pursuant to Section 10.2. If the condition set forth in Section 8.1.2 is not
met, Purchaser may, as its sole and exclusive remedy, (i) notify Seller of
Purchaser's election to terminate this Contract and receive a return of the
Deposit from the Escrow Agent (upon the performance of Purchaser's obligation
under Section 3.5.2 to provide copies to Seller of all Third-Party Reports as a
pre-condition to the return of the Deposit to Purchaser), or (ii) waive such
condition and proceed to Closing on the Closing Date with no offset or deduction
from the Purchase Price.
8.2
Seller's Conditions to Closing. Without limiting any of the rights of Seller
elsewhere provided for in this Contract, Seller's obligation to close with
respect to conveyance of the Property under this Contract shall be subject to
and conditioned upon the fulfillment of each and all of the following conditions
precedent:
8.2.1
All of the documents and funds required to be delivered by Purchaser to Seller
or Escrow Agent at the Closing pursuant to the terms and conditions hereof shall
have been delivered;

31

--------------------------------------------------------------------------------


8.2.2 Each of the representations, warranties and covenants of Purchaser
contained herein shall be true in all material respects as of the Closing Date;
8.2.3
Purchaser shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Purchaser hereunder;
8.2.4
Seller shall have received all consents, documentation and approvals necessary
to consummate and facilitate the transactions contemplated hereby, including,
without limitation, the waiver or satisfaction of the Right of First and Last
Offer pursuant to Section 13.29, or any documentation necessary to facilitate a
tax free exchange pursuant to Section 13.19, and the Shareholder Consent
pursuant to Section 13.30;
        If any of the foregoing conditions to Seller's obligation to close with
respect to conveyance of the Property under this Contract are not met, Seller
may (a) waive any of the foregoing conditions and proceed to Closing on the
Closing Date, or (b) terminate this Contract, and, if such failure constitutes a
default by Purchaser, exercise any of its remedies under Section 10.1. If Seller
terminates this Contract solely because the conditions of Section 8.2.4 are not
met regarding either the Right of First and Last Offer or the Shareholder
Consent, and the conditions in Sections 8.2.1, 8.2.2 and 8.2.3 have been
satisfied, then Seller agrees to pay to Purchaser a "Break-Up Fee" equal to
Purchaser's costs incurred in connection with this Contract, including attorneys
fees but not to exceed One Hundred Fifty Thousand Dollars ($150,000).
ARTICLE IX
BROKERAGE
9.1
Indemnity. Seller represents and warrants to Purchaser that it has dealt only
with Apartment Realty Advisors, 717 Seventeenth Street, Suite 2000, Denver, CO
80202 ("Broker") in connection with this Contract. Seller and Purchaser each
represents and warrants to the other that, other than Broker, it has not dealt
with or utilized the services of any other real estate broker, sales person or
finder in connection with this Contract, and each party agrees to indemnify,
hold harmless, and, if requested in the sole and absolute discretion of the
indemnitee, defend (with counsel approved by the indemnitee) the other party
from and against all Losses relating to brokerage commissions and finder's fees
arising from or attributable to the acts or omissions of the indemnifying party.
The provisions of this Section 9.1 shall survive the termination of this
Contract, and if not so terminated, the Closing and delivery of the Deed to
Purchaser.
9.2
Broker Commission. If the Closing occurs, Seller agrees to pay Broker a
commission according to the terms of a separate contract. Broker shall not be
deemed a party to, or third party beneficiary of, this Contract.
ARTICLE X
DEFAULTS AND REMEDIES
10.1
Purchaser Default. If Purchaser defaults in its obligations hereunder to (a)
deliver the Initial Deposit or Additional Deposit (or any other deposit or
payment

32

--------------------------------------------------------------------------------


required of Purchaser hereunder), (b) deliver to Seller the deliveries specified
under Section 5.3 on the date required thereunder, or (c) deliver the Purchase
Price at the time required by Section 2.2.3 and close on the purchase of the
Property on the Closing Date, then, immediately and without notice or cure,
Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property. If Purchaser defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than 10 days after written notice from Seller, then Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property. The Deposit is liquidated damages and recourse to the
Deposit is, except for Purchaser's indemnity and confidentiality obligations
hereunder, Seller's sole and exclusive remedy for Purchaser's failure to perform
its obligation to purchase the Property or breach of a representation or
warranty prior to Closing. Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser. SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER'S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY. SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER'S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER'S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.
10.2
Seller Default. If Seller, prior to the Closing, defaults in its
representations, warranties, covenants, or obligations under this Contract,
including to sell the Property as required by this Contract and such default
continues for more than ten (10) days after written notice from Purchaser, then,
at Purchaser's election and as Purchaser's sole and exclusive remedy, either (A)
this Contract shall terminate, and all payments and things of value, including
the Deposit, provided by Purchaser hereunder shall be returned to Purchaser
(upon the performance of Purchaser's obligation under Section 3.5.2 to provide
copies to Seller of all Third-Party Reports as a pre-condition to the return of
the Deposit to Purchaser) and Purchaser may recover, as its sole recoverable
damages (but without limiting its right to receive a refund of the Deposit), its
direct and actual out-of-pocket expenses and costs (documented by paid invoices
to third parties) in connection with this transaction, which damages shall not
exceed $50,000 in aggregate, or (B) Purchaser may seek specific performance of
Seller's obligation to deliver the Deed pursuant to this Contract (but not
damages). Purchaser agrees that it shall promptly deliver to Seller an
assignment of all of Purchaser's right, title and interest in and to (together
with possession of) all plans, studies, surveys, reports, and other materials
paid for with the out-of-pocket expenses reimbursed by Seller pursuant to the
foregoing sentence. SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS
INTENDED TO AND DOES LIMIT THE AMOUNT OF

33

--------------------------------------------------------------------------------


DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO PURCHASER, AND SHALL BE
PURCHASER'S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW AND IN EQUITY ARISING
FROM OR RELATED TO A BREACH BY SELLER OF ITS REPRESENTATIONS, WARRANTIES, OR
COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT. UNDER NO CIRCUMSTANCES MAY PURCHASER SEEK OR BE ENTITLED TO RECOVER
ANY SPECIAL, CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF
WHICH PURCHASER SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER, OF
ITS REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
CONTRACT. PURCHASER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY
LIEN AGAINST THE PROPERTY UNLESS AND UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK
SPECIFIC PERFORMANCE OF THIS CONTRACT AND HAS FILED AN ACTION SEEKING SUCH
REMEDY.
ARTICLE XI
RISK OF LOSS OR CASUALTY
11.1
Major Damage. In the event that the Property is damaged or destroyed by fire or
other casualty prior to Closing, and the cost of repair is more than $250,000,
then Seller shall have no obligation to repair such damage or destruction and
shall notify Purchaser in writing of such damage or destruction (the "Damage
Notice"). Within ten (10) days after Purchaser's receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller. In the event Purchaser fails to terminate this
Contract within the foregoing 10-day period, this transaction shall be closed in
accordance with the terms of this Contract for the full Purchase Price
notwithstanding any such damage or destruction and Purchaser shall receive all
insurance proceeds pertaining thereto (plus a credit against the Purchase Price
in the amount of any deductible payable by Seller and not yet paid in connection
therewith) at Closing.
11.2
Minor Damage. In the event that the Property is damaged or destroyed by fire or
other casualty prior to the Closing, and the cost of repair is equal to or less
than $250,000, this transaction shall be closed in accordance with the terms of
this Contract, notwithstanding the damage or destruction; provided, however,
Seller shall make such repairs to the extent of any recovery from insurance
carried on the Property if they can be reasonably effected before the Closing.
Subject to Section 11.3, if Seller is unable to effect such repairs, then
Purchaser shall receive all insurance proceeds pertaining thereto (plus a credit
against the Purchase Price in the amount of any deductible payable by Seller and
not yet paid in connection therewith) at Closing.
11.3
Repairs. To the extent that Seller elects to commence any repair, replacement or
restoration of the Property prior to Closing, then Seller shall be entitled to
receive and apply available insurance proceeds to any portion of such repair,
replacement or restoration completed or installed prior to Closing, with
Purchaser being responsible for completion of such repair, replacement or
restoration after Closing from the balance

34

--------------------------------------------------------------------------------


of any available insurance proceeds. The provisions of this Section 11.3 shall
survive the Closing and delivery of the Deed to Purchaser.

ARTICLE XII
EMINENT DOMAIN
12.1
Eminent Domain. In the event that, at the time of Closing, any material part of
the Property is (or previously has been) acquired, or is about to be acquired,
by any governmental agency by the powers of eminent domain or transfer in lieu
thereof (or in the event that at such time there is any notice of any such
acquisition or intent to acquire by any such governmental agency), Purchaser
shall have the right, at Purchaser's option, to terminate this Contract by
giving written notice within ten (10) days after Purchaser's receipt from Seller
of notice of the occurrence of such event, and if Purchaser so terminates this
Contract, Purchaser shall recover the Deposit hereunder (upon the performance of
Purchaser's obligation under Section 3.5.2 to provide copies to Seller of all
Third-Party Reports as a pre-condition to the return of the Deposit to
Purchaser). If Purchaser fails to terminate this Contract within such 10-day
period, this transaction shall be closed in accordance with the terms of this
Contract for the full Purchase Price and Purchaser shall receive the full
benefit of any condemnation award. It is expressly agreed between the parties
hereto that this section shall in no way apply to customary dedications for
public purposes which may be necessary for the development of the Property.

ARTICLE XIII
MISCELLANEOUS
13.1
Binding Effect of Contract. This Contract shall not be binding on either party
until executed by both Purchaser and Seller. As provided in Section 2.3.5 above,
neither the Escrow Agent's nor the Broker's execution of this Contract shall be
a prerequisite to its effectiveness.
13.2
Exhibits And Schedules. All Exhibits and Schedules, whether or not annexed
hereto, are a part of this Contract for all purposes.
13.3
Assignability. This Contract is not assignable by Purchaser, provided, however,
that Purchaser may assign this contract, subject to the prior written approval
of Seller, for so long as (a) Purchaser is an affiliate of the assignee
purchasing entity(ies), (b) Purchaser is not released from its liability
hereunder, and (c) Purchaser provides written notice to Seller of any proposed
assignment no later than ten (10) days prior to the Closing Date. As used
herein, an affiliate is a person or entity controlled by, under common control
with, or controlling another person or entity. To the extent that a permitted
and approved transfer under this Section 13.3 shall be deemed to be subject to
the Right of First and Last Offer by ERPT (defined below), such determination by
ERPT shall not be an event of Seller default under Section 10.2, shall be
processed in accordance with Section 13.29, and if ERPT waives its rights, then
the Closing Date and any other dates affected by such determination and the time
required for the review and waiver by ERPT shall be adjusted accordingly.

35

--------------------------------------------------------------------------------


13.4 Binding Effect. Subject to Section 13.3, this Contract shall be binding
upon and inure to the benefit of Seller and Purchaser, and their respective
successors, heirs and permitted assigns.
13.5
Captions. The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.
13.6
Number And Gender Of Words. Whenever herein the singular number is used, the
same shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.
13.7
Notices. All notices, demands, requests and other communications required or
permitted hereunder shall be in writing, and shall be (a) personally delivered
with a written receipt of delivery; (b) sent by a nationally recognized
overnight delivery service requiring a written acknowledgement of receipt or
providing a certification of delivery or attempted delivery; (c) sent by
certified or registered mail, return receipt requested, or (d) sent by confirmed
facsimile transmission with an original copy thereof transmitted to the
recipient by one of the means described in subsections (a) through (c) no later
than three (3) Business Days thereafter. All notices shall be deemed effective
when actually delivered as documented in a delivery receipt; provided, however,
that if the notice was sent by overnight courier or mail as aforesaid and is
affirmatively refused or cannot be delivered during customary business hours by
reason of the absence of a signatory to acknowledge receipt, or by reason of a
change of address with respect to which the addressor did not have either
knowledge or written notice delivered in accordance with this paragraph, then
the first attempted delivery shall be deemed to constitute delivery. Each party
shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices. All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

TIAA
4675 McArthur Court, Suite 1100
Newport Beach, CA 92660
Attention: G. Christopher McGibbon
Phone: 949-809-2625
Facsimile: 949-752-4090

with a copy to:

36

--------------------------------------------------------------------------------


TIAA
730 Third Avenue
New York, NY 10017
Attention: Oscar A. Zamora
Phone: 212-916-4235
Facsimile: 212-953-9879

and to:

Sutherland, Asbill & Brennan LLP
999 Peachtree NE
Atlanta, GA 30309-3996
Attention: Victor P. Haley
Phone: 404-853-8302
Facsimile: 404-853-8806

To Seller:

Wellsford Real Properties, Inc.
6700 Palomino Parkway
Highlands Ranch, Colorado 80130
Attention: David M. Strong
Phone: 303-534-4396
Facsimile: 303-534-4398

with a copy to:

Apartment Realty Advisors
717 Seventeenth Street, Suite 2000
Denver, CO 80202
Attention: Doug Andrews
Phone: 303-260-4408
Facsimile: 303-260-4234

and a copy to:

Brownstein Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, Colorado 80202
Attention: Lynda A. McNeive, Esq.
Telephone: 303-223-1100
Facsimile: 303-223-1111

37

--------------------------------------------------------------------------------


        Any notice required hereunder to be delivered to the Escrow Agent shall
be delivered in accordance with above provisions as follows:
First American Title Insurance Company of New York
633 Third Avenue
New York, New York 10017
Attention: Phillip Salomon
Phone: 212-551-9437
Facsimile: 212-867-4434
        Unless specifically required to be delivered to the Escrow Agent
pursuant to the terms of this Contract, no notice hereunder must be delivered to
the Escrow Agent in order to be effective so long as it is delivered to the
other party in accordance with the above provisions.
13.8
Governing Law And Venue. The laws of the State of Colorado shall govern the
validity, construction, enforcement, and interpretation of this Contract, unless
otherwise specified herein except for the conflict of laws provisions thereof.
All claims, disputes and other matters in question arising out of or relating to
this Contract, or the breach thereof, shall be decided by proceedings instituted
and litigated in a court of competent jurisdiction in the state in which the
Property is situated, and the parties hereto expressly consent to the venue and
jurisdiction of such court.
13.9
Entire Agreement. This Contract embodies the entire Contract between the parties
hereto concerning the subject matter hereof and supersedes all prior
conversations, proposals, negotiations, understandings and Contracts, whether
written or oral.
13.10
Amendments. This Contract shall not be amended, altered, changed, modified,
supplemented or rescinded in any manner except by a written contract executed by
all of the parties; provided, however, that, (a) as provided in Section 2.3.5
above, the signature of the Escrow Agent shall not be required as to any
amendment of this Contract other than an amendment of Section 2.3.
13.11
Severability. In the event that any part of this Contract shall be held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be reformed, and enforced to the maximum extent permitted by law. If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.
13.12
Multiple Counterparts/Facsimile Signatures. This Contract may be executed in a
number of identical counterparts. This Contract may be executed by facsimile
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.
13.13
Construction. No provision of this Contract shall be construed in favor of, or
against, any particular party by reason of any presumption with respect to the

38

--------------------------------------------------------------------------------


drafting of this Contract; both parties, being represented by counsel, having
fully participated in the negotiation of this instrument.
13.14
Confidentiality. Purchaser has executed a Confidentiality Agreement. Purchaser
agrees that the covenants, restrictions and agreements of Purchaser contained
therein shall not be superseded hereby.
13.15
Time Of The Essence. It is expressly agreed by the parties hereto that time is
of the essence with respect to this Contract.
13.16
Waiver. No delay or omission to exercise any right or power accruing upon any
default, omission, or failure of performance hereunder shall impair any right or
power or shall be construed to be a waiver thereof, but any such right and power
may be exercised from time to time and as often as may be deemed expedient. No
waiver, amendment, release, or modification of this Contract shall be
established by conduct, custom, or course of dealing and all waivers must be in
writing and signed by the waiving party.
13.17
Attorneys Fees. In the event either party hereto commences litigation or
arbitration against the other to enforce its rights hereunder, the prevailing
party in such litigation shall be entitled to recover from the other party its
reasonable attorneys' fees and expenses incidental to such litigation and
arbitration, including the cost of in-house counsel and any appeals.
13.18
Time Periods. Should the last day of a time period fall on a weekend or legal
holiday, the next Business Day thereafter shall be considered the end of the
time period.
13.19
1031 Exchange. Seller and Purchaser acknowledge and agree that the purchase and
sale of the Property may be part of a tax-free exchange under Section 1031 of
the Code for either Purchaser or Seller. Each party hereby agrees to take all
reasonable steps on or before the Closing Date to facilitate such exchange if
requested by the other party, provided that (a) no party making such
accommodation shall be required to acquire any substitute property, (b) such
exchange shall not affect the representations, warranties, liabilities and
obligations of the parties to each other under this Contract, (c) no party
making such accommodation shall incur any additional cost, expense or liability
in connection with such exchange (other than expenses of reviewing and executing
documents required in connection with such exchange), and (d) no dates in this
Contract will be extended as a result thereof. Notwithstanding anything to the
contrary contained in the foregoing, if Seller so elects to close the transfer
of the Property as an exchange, then (i) Seller, at its sole option, may
delegate its obligations to transfer the Property under this Contract, and may
assign its rights to receive the Purchase Price from Purchaser, to a deferred
exchange intermediary (an "Intermediary") or to an exchange accommodation
titleholder, as the case may be; (ii) such delegation and assignment shall in no
way reduce, modify or otherwise affect the obligations of Seller pursuant to
this Contract; (iii) Seller shall remain fully liable for its obligations under
this Contract as if such delegation and assignment shall not have taken place;
(iv) Intermediary or exchange

39

--------------------------------------------------------------------------------


accommodation titleholder, as the case may be, shall have no liability to
Purchaser; and (v) the closing of the transfer of the Property to Purchaser
shall be undertaken by direct deed from Seller (or, if applicable, from other
affiliates of Seller whom Seller will cause to execute such deeds) to Purchaser
or to exchange accommodation titleholder, as the case may be. Notwithstanding
anything to the contrary contained in the foregoing, if Purchaser so elects to
close the acquisition of the Property as an exchange, then (i) Purchaser, at its
sole option, may delegate its obligations to acquire the Property under this
Contract, and may assign its rights to receive the Property from Seller, to an
Intermediary or to an exchange accommodation titleholder, as the case may be;
(ii) such delegation and assignment shall in no way reduce, modify or otherwise
affect the obligations of Purchaser pursuant to this Contract; (iii) Purchaser
shall remain fully liable for its obligations under this Contract as if such
delegation and assignment shall not have taken place; (iv) Intermediary or
exchange accommodation titleholder, as the case may be, shall have no liability
to Seller; and (v) the closing of the acquisition of the Property by Purchaser
or the exchange accommodation titleholder, as the case may be, shall be
undertaken by direct deed from Seller (or, if applicable, from other affiliates
of Seller whom Seller will cause to execute such deeds) to Purchaser (or to
exchange accommodation titleholder, as the case may be). Notwithstanding
anything in this Section 13.19 to the contrary, Purchaser and Seller shall each
have the right to extend the Closing Date (as extended pursuant to the second or
third sentences of Section 5.1) for up to 30 days in order to facilitate a tax
free exchange pursuant to this Section 13.19, and to obtain all documentation in
connection therewith.
13.20
No Personal Liability of Officers, Trustees or Directors of Seller's Partners.
Purchaser acknowledges that this Contract is entered into by Seller, each of
which is a Colorado limited liability company, and Purchaser agrees that none of
Seller's Indemnified Parties shall have any personal liability under this
Contract or any document executed in connection with the transactions
contemplated by this Contract.
13.21
ADA Disclosure. Purchaser acknowledges that the Property may be subject to the
federal Americans With Disabilities Act (the "ADA") and the federal Fair Housing
Act (the "FHA"). The ADA requires, among other matters, that tenants and/or
owners of "public accommodations" remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons. Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property's
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representation.
13.22
No Recording. Purchaser shall not cause or allow this Contract or any contract
or other document related hereto, nor any memorandum or other evidence hereof,
to be recorded or become a public record without Seller's prior written consent,
which consent may be withheld at Seller's sole discretion. If Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract. Purchaser hereby appoints Seller
as Purchaser's attorney-in-fact to prepare and record any documents necessary to
effect the nullification and release of the Contract or other memorandum or
evidence thereof from the public records. This appointment shall be coupled with
an interest and irrevocable.

40

--------------------------------------------------------------------------------


13.23 Relationship of Parties. Purchaser and Seller acknowledge and agree that
the relationship established between the parties pursuant to this Contract is
only that of a seller and a purchaser of property. Neither Purchaser nor Seller
is, nor shall either hold itself out to be, the agent, employee, joint venturer
or partner of the other party.
13.24
Trade Marks. Purchaser agrees that Seller, the Property Manager or Wellsford, or
their respective affiliates, are the sole owners of all right, title and
interest in and to the Trade Marks (or have the right to use such Trade Marks
pursuant to license agreements with third parties) and that no right, title or
interest in or to the Trade Marks is granted, transferred, assigned or conveyed
as a result of this Contract. Purchaser further agrees that Purchaser will not
use the Trade Marks for any purpose. Purchaser acknowledges that the use of the
Trade Marks following the sale of the Property to Purchaser shall be governed by
the Purchaser Covenants.
13.25
Non-Competition. Purchaser acknowledges and agrees pursuant to the Purchaser
Covenants, it shall be subject to certain restrictions on converting the
individual apartment units in the Property to condominium units, and shall also
be subject to certain restrictions on the marketing, offering for sale, or
selling to third parties of any individual apartment units in the Property. The
terms and conditions of this restriction shall be set forth in the Purchaser
Covenants.
13.26
Non-Solicitation of Employees. Purchaser acknowledges and agrees that, without
the express written consent of Seller and specifically excluding the employees
of the Property Manager or any leasing companies employed by Seller or the
Property Manager, neither Purchaser nor any of Purchaser's employees, affiliates
or agents shall solicit any of Seller's employees or any employees located at
the Property (or any of Seller's affiliates' employees located at any property
owned by such affiliates) for potential employment.
13.27
Survival. Except for (a) all of the provisions of this Article 13 (other than
Section 13.19), and (b) any provision of this Contract which expressly states
that it shall so survive, and (c) any payment obligation of Purchaser under this
Contract (the foregoing (a), (b) and (c) referred to herein as the "Survival
Provisions"), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and, if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions) shall be merged into the Closing documents and shall not survive
Closing.
13.28
Multiple Purchasers. As used in this Contract, the term "Purchaser" means all
entities acquiring any interest in the Property at the Closing, including,
without limitation, any assignee(s) of the original Purchaser pursuant to
Section 13.3 of this Contract. In the event that "Purchaser" has any obligations
or makes any covenants, representations or warranties under this Contract, the
same shall be made jointly and severally by all entities being a Purchaser
hereunder. In the event that Seller receives notice from any entity being a
Purchaser hereunder, the same shall be deemed to constitute notice from all
entities being a Purchaser hereunder. In the event that any entity being a
Purchaser hereunder takes any action, breaches any obligation or otherwise

41

--------------------------------------------------------------------------------


acts pursuant to the terms of this Contract, the same shall be deemed to be the
action of the other entity(ies) being a Purchaser hereunder and the action of
"Purchaser" under this Contract. In the event that Seller is required to give
notice or take action with respect to Purchaser under this Contract, notice to
any entity being a Purchaser hereunder or action with respect to any entity
being a Purchaser hereunder shall be a notice or action to all entities being a
Purchaser hereunder. In the event that any entity being a Purchaser hereunder
desires to bring an action or arbitration against Seller, such action must be
joined by all entities being a Purchaser hereunder in order to be effective. In
the event that there is any agreement by Seller to pay any amount pursuant to
this Contract to Purchaser under any circumstance, that amount shall be deemed
maximum aggregate amount to be paid to all parties being a Purchaser hereunder
and not an amount that can be paid to each party being a Purchaser hereunder. In
the event that Seller is required to return the Initial Deposit, Additional
Deposit or other amount to Purchaser, Seller shall return the same to any entity
being a Purchaser hereunder and, upon such return, shall have no further
liability to any other entity being a Purchaser hereunder for such amount. The
foregoing provisions also shall apply to any documents, including, without
limitation, the General Assignment and Assumption and the Assignment and
Assumption of Leases and Security Deposits, executed in connection with this
Contract and the transaction(s) contemplated hereby.
13.29
Right of First and Last Offer. The Property is subject to a right of First and
Last Offer (the "Right of First and Last Offer") that is held by Equity
Residential Properties Trust ("ERPT"). The Right of First and Last Offer must be
satisfied or waived by ERPT prior to the Closing. Purchaser understands and
agrees if any material change in the terms of this Contract is made, such change
is subject to the Right of First and Last Offer and must be presented to ERPT
for its review and consideration. To the extent that Purchaser requests a
modification or amendment to this Contract which triggers the Right of First and
Last Offer, Purchaser shall extend the Closing Date to accommodate ERPT's review
and consideration of the modification or amendment. In the event that ERPT
elects to exercise its Right of First and Last Offer, Seller agrees to pay the
Break-Up Fee to Purchaser.
13.30
Consent of Wellsford Shareholders. The Property is a substantial part of the
assets of Wellsford. As such, Wellsford must obtain the consent of its
shareholders as a condition precedent to the sale of the Property (the
"Shareholder Consent"). Wellsford intends to obtain the Shareholder Consent by
October, 31, 2005. If the Shareholder Consent is not obtained on or prior to
November 25, 2005 (time being of the essence with respect to such date),Seller
shall provide Purchase notice of its intent to terminate this Contract, the
Deposit will be returned to Purchaser, and Seller shall pay the Break-Up Fee to
Purchaser.
13.31
Limitation of Liability of Purchaser. Notwithstanding anything contained in this
Contract or in any other document executed in connection with the transaction
contemplated hereby to the contrary, any liability of Purchaser shall be
satisfied solely from the assets and properties of the Teachers Insurance and
Annuity Association of America's Real Estate Account established as a separate
investment account of Purchaser under New York law on February 22, 1995, and
under the

42

--------------------------------------------------------------------------------


regulation of the State of New York Insurance Department (the "Separate
Account"), and in no event shall any recourse be had to any assets or properties
held by Teachers Insurance and Annuity Association of America in its general
investment account or in any other of its existing or future separate accounts,
it being understood that Seller will seek relief, if at all, solely from the
assets of the Separate Account. [Remainder of Page Intentionally Left Blank]

43

--------------------------------------------------------------------------------


        NOW, THEREFORE, the parties hereto have executed this Contract as of the
date first set forth above.


  Seller:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By: /s/ David M. Strong

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By: /s/ David M. Strong

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By: /s/ David M. Strong

--------------------------------------------------------------------------------

David M. Strong, Vice President



44

--------------------------------------------------------------------------------


  Purchaser:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:        /s/ Duane C. Hale
Name:    Duane C. Hale
Title:      Director

  Purchaser's Tax Identification Number: 13-1624203

45

--------------------------------------------------------------------------------


ESCROW AGENT SIGNATURE PAGE         The undersigned executes the Contract to
which this signature page is attached for the purpose of agreeing to the
provisions of Section 2.3 of the Contract, and hereby establishes August 26,
2005 as the date of opening of escrow and designates NC5-185069 as the escrow
number assigned to this escrow.


  ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK

  By:_________________________________________

Name:_______________________________________

Title: Vice President



46

--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

Douglas County, Colorado
PHASE I PROPERTY - commonly called Blue Ridge at Palomino Park
Parcel 1:
Lot 1A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.

PHASE II PROPERTY - commonly called Red Canyon at Palomino Park
Parcel 1:
Lot 2A, Highlands Ranch Filing No. 126-A, as described in the Lot Line
Adjustment Certificate, recorded April 29, 1996 in Book 1337 at Page 324,
Reception No. 9622585, in the Office of the Clerk and Recorder of Douglas
County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.

A-1

--------------------------------------------------------------------------------


PHASE IV PROPERTY - commonly called Green River at Palomino Park
Parcel 1:
Lot 4A, Highlands Ranch Filing No. 126-A, 6th Amendment, recorded under
Reception No. 99084341, County of Douglas, State of Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.

A-2

--------------------------------------------------------------------------------


EXHIBIT B

FORM OF SPECIAL WARRANTY DEED
THIS SPECIAL WARRANTY DEED (this "Deed"), made as of the _____ day of
__________, 2005, is between PARK AT HIGHLANDS LLC, a Colorado limited liability
company[as to Part I, Phase I Property on Exhibit A], RED CANYON AT PALOMINO
PARK LLC, a Colorado limited liability company[as to Part II, Phase II Property
on Exhibit A], and GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited
liability company[as to Part IV, Phase IV Property on Exhibit A] (collectively,
the "Grantor"), and TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New
York corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT
("Grantee"), whose legal address is 730 Third Avenue, New York, NY 10017.

WITNESSETH, That Grantor, for and in consideration of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has granted, bargained, sold and conveyed, and
by these presents does grant, bargain, sell, convey and confirm, unto Grantee,
its successors and assigns forever, all the real property, together with
improvements, situate, lying and being in Douglas County, Colorado and described
on Exhibit A attached hereto and incorporated herein by this reference.

TOGETHER with all and singular the hereditaments and appurtenances thereto
belonging, or in anywise appertaining, and the reversion and reversions,
remainder and remainders, rents, issues and profits thereof, and all the estate,
right, title, interest, claim and demand whatsoever of Grantor, either in law or
equity, of, in and to the above bargained premises, with the hereditaments,
easements, rights of way and appurtenances, and with all of Grantor's interest,
if any, in and to any and all minerals, water, ditches, wells, reservoirs and
drains and all water, ditch, well, reservoir and drainage rights which are
appurtenant to, located on, now or hereafter acquired under or above or used in
connection with the property (collectively, the "Property").

TO HAVE AND TO HOLD the said premises above bargained and described with the
appurtenances, unto Grantee, its successors and assigns forever. Grantor, for
itself, and its successors and assigns, does covenant, grant, bargain and agree
to and with the Grantee, its successors and assigns, that at the time of the
ensealing and delivery of these presents, it is well seized of the premises
above conveyed, has good, sure, perfect, absolute and indefeasible estate of
inheritance, in law, in fee simple, and has good right, full power and lawful
authority to grant, bargain, sell and convey the same in manner and form as
aforesaid, and that the same are free and clear from all former and other grants
bargains, sales, liens, taxes, assessments, encumbrances and restrictions of
whatever kind or nature so ever, except those matters set forth on Exhibit B,
attached hereto and incorporated herein by this reference.

The Grantor shall and will WARRANT AND FOREVER DEFEND the above-bargained
premises in the quiet and peaceable possession of Grantee, its successors and
assigns, against all and every person or persons claiming the whole or any part
thereof, by, through or under Grantor.

B-1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed as of the
date set forth above.


  GRANTOR:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President



B-2

--------------------------------------------------------------------------------


STATE OF COLORADO ) ) ss. COUNTY OF __________________ )



On this ____ day of ___________________, 200__, before me, the undersigned
officer, personally appeared David M. Strong and acknowledged that he executed
the foregoing instrument in such capacity of the purposes therein contained.

WITNESS my hand and official seal.

My commission expires: ____________________________.


--------------------------------------------------------------------------------

Notary Public (NOTARIAL SEAL)


B-3

--------------------------------------------------------------------------------


Exhibit A
(to Special Warranty Deed)

Legal Description
PART I:
PHASE I PROPERTY
Parcel 1:
Lot 1A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
PART II:
PHASE II PROPERTY
Parcel 1:
Lot 2A, Highlands Ranch Filing No. 126-A, as described in the Lot Line
Adjustment Certificate, recorded April 29, 1996 in Book 1337 at Page 324,
Reception No. 9622585, in the Office of the Clerk and Recorder of Douglas
County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.


B-4

--------------------------------------------------------------------------------


PART IV: PHASE IV PROPERTY
Parcel 1:
Lot 4A, Highlands Ranch Filing No. 126-A, 6th Amendment, recorded under
Reception No. 99084341, County of Douglas, State of Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.


B-5

--------------------------------------------------------------------------------


Exhibit B
(to Special Warranty Deed)

Permitted Exceptions

B-6

--------------------------------------------------------------------------------


EXHIBIT C

FORM OF BILL OF SALE
THIS BILL OF SALE ("Bill of Sale") is made this ____ day of _______________,
200__ by PARK AT HIGHLANDS LLC, a Colorado limited liability company, RED CANYON
AT PALOMINO PARK LLC, a Colorado limited liability company, and GREEN RIVER AT
PALOMINO PARK LLC, a Colorado limited liability company (collectively, the
"Seller"), in favor of TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT
("Purchaser").

W I T N E S S E T H:

          WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract dated as of _______________, 200__ ("Contract") with respect to
the sale of certain the Real Property identified on Exhibit A attached thereto
and the Improvements located thereon. (Any term with its initial letter
capitalized and not otherwise defined herein shall have the meaning set forth in
the Contract.)

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Purchaser all of the Fixtures and Tangible
Personal Property, without representation or warranty of any kind whatsoever
except as set forth in and subject to the terms of the Contract. Seller
represents and warrants that the Fixtures and Tangible Personal Property are
free and clear of any liens and encumbrances and hereby agrees to warrant and
defend title to the Fixtures and Tangible Personal Property conveyed hereby to
Purchaser against the claims and demands of all persons claiming by, through or
under the Seller.

          WITH RESPECT TO ALL MATTERS TRANSFERRED, WHETHER TANGIBLE OR
INTANGIBLE, PERSONAL OR REAL, SELLER EXPRESSLY DISCLAIMS A WARRANTY OF
MERCHANTABILITY AND WARRANTY FOR FITNESS FOR A PARTICULAR USE OR ANY OTHER
WARRANTY EXPRESSED OR IMPLIED THAT MAY ARISE BY OPERATION OF LAW OR UNDER THE
UNIFORM COMMERCIAL CODE FOR THE STATE IN WHICH THE PROPERTY IS LOCATED (OR ANY
OTHER STATE).

          This Bill of Sale shall be binding upon and inure to the benefit of
the successors, assigns, personal representatives, heirs and legatees of
Purchaser and Seller.

          This Bill of Sale shall be governed by, interpreted under, and
construed and enforceable in accordance with, the laws of the State of Colorado.

C-1

--------------------------------------------------------------------------------


          EXECUTED as of the ______ day of ________________, 200__.


  Seller:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President



C-2

--------------------------------------------------------------------------------


EXHIBIT D

GENERAL ASSIGNMENT AND ASSUMPTION
          This General Assignment and Assumption (this "Assignment") is executed
by PARK AT HIGHLANDS LLC, a Colorado limited liability company, RED CANYON AT
PALOMINO PARK LLC, a Colorado limited liability company, and GREEN RIVER AT
PALOMINO PARK LLC, a Colorado limited liability company (collectively, the
"Seller"), in favor of TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a
New York corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT
("Purchaser") as of ________, 20__ (the "Effective Date").

          Seller and Purchaser, have entered into that certain Purchase and Sale
Contract dated as of _______________ __, 200___ ("Contract"), in which Seller
has agreed to sell and Purchaser has agreed to purchase the real property
described in Exhibit A attached thereto and the improvements located thereon
(collectively, the "Project"). Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Contract.

          Pursuant to the Contract, Seller has agreed to assign, without
recourse or warranty, to Purchaser all of Seller's right, title and interest, if
any, in and to the Miscellaneous Property Assets, the Permits (other than the
Excluded Permits), and the Property Contracts.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

          1.          Assignment. As of the Effective Date, Seller hereby
assigns, sells and transfers, without recourse or warranty, to Purchaser all of
Seller's right, title and interest, if any, in and to the Miscellaneous Property
Assets, the Permits (other than the Excluded Permits), and the Property
Contracts.

          2.          Assumption. As of the Effective Date, Purchaser expressly
agrees to assume and hereby assumes all liabilities and obligations of Seller in
connection with the Miscellaneous Property Assets, the Permits (other than the
Excluded Permits), and the Property Contracts.

          3.          Counterparts. This Assignment may be executed in
counterparts, each of which shall be deemed an original, and both of which
together shall constitute one and the same instrument.

          4.          Attorneys' Fees. If any action or proceeding is commenced
by either party to enforce its rights under this Assignment, the prevailing
party in such action or proceeding shall be awarded all reasonable costs and
expenses incurred in such action or proceeding, including reasonable attorneys'
fees and costs (including the cost of in-house counsel and appeals), in addition
to any other relief awarded by the court.

          5.          Applicable Law. This Assignment shall be governed by and
interpreted in accordance with the laws of the State of Colorado.



D-1

--------------------------------------------------------------------------------


          6.          Binding Effect. This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective transferees,
successors, and assigns.

          WITH RESPECT TO ALL MATTERS TRANSFERRED, WHETHER TANGIBLE OR
INTANGIBLE, PERSONAL OR REAL, SELLER EXPRESSLY DISCLAIMS A WARRANTY OF
MERCHANTABILITY AND WARRANTY FOR FITNESS FOR A PARTICULAR USE OR ANY OTHER
WARRANTY EXPRESSED OR IMPLIED THAT MAY ARISE BY OPERATION OF LAW OR UNDER THE
UNIFORM COMMERCIAL CODE FOR THE STATE IN WHICH THE PROPERTY IS LOCATED (OR ANY
OTHER STATE).

[Remainder of Page Intentionally Left Blank]

D-2

--------------------------------------------------------------------------------


          WITNESS the signatures of the undersigned.

Dated: ___________, 200__


  Seller:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President




  Purchaser:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:_________________________________________

Name:_______________________________________

Title:______________________________________



D-3

--------------------------------------------------------------------------------


EXHIBIT E

ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS
          This Assignment and Assumption of Leases and Security Deposits (this
"Assignment") is executed by and between RED CANYON AT PALOMINO PARK LLC, a
Colorado limited liability company, and GREEN RIVER AT PALOMINO PARK LLC, a
Colorado limited liability company (collectively, the "Assignor"), and TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation, FOR THE
BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT ("Assignee"), as of _________, 20___
(the "Effective Date").

          Assignee and Assignor have entered into that certain Purchase and Sale
Contract, dated _____________________ ("Purchase Contract"), in which Assignor
has agreed to sell and Assignee has agreed to purchase the real property
described on Exhibit A attached hereto and the improvements located thereon
(collectively, the "Project").

          Assignor, as landlord, has entered into certain leases for the use of
the Project by tenants (collectively, together with all amendments,
modifications, supplements, restatements and guarantees thereof, the "Leases")
for the Project.

          The Purchase Contract requires Assignor and Assignee to execute this
Assignment.

          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:

          1.          Capitalized Terms. Unless the context otherwise requires,
all capitalized terms used, but not otherwise defined herein, shall have the
meanings set forth for the same in the Purchase Contract.

          2.          Assignment and Assumption. As of the Effective Date,
Assignor hereby irrevocably assigns, sets over, transfers and conveys to
Assignee all of Assignor's right, title and interest in and to (a) the Leases
and (b) the Tenant Security Deposit Balance. Assignee hereby accepts this
Assignment and the rights granted herein, and Assignee hereby expressly assumes,
for itself and its successors, assigns and legal representatives, the Leases and
the Tenant Security Deposit Balance and all of the obligations and liabilities,
fixed and contingent, of Assignor thereunder accruing from and after the date
hereof with respect to the Leases and the Tenant Security Deposit Balance and
agrees to (i) be fully bound by all of the terms, covenants, agreements,
provisions, conditions, obligations and liability of Assignor thereunder, which
accrue from and after the date hereof, and (ii) keep, perform and observe all of
the covenants and conditions contained therein on the part of Assignor to be
kept, performed and observed, from and after the date hereof.

          3.          Indemnification. Assignee shall indemnify, protect, defend
and hold harmless Assignor from and against any and all claims incurred by
Assignor with respect to the Security Deposits assigned herein.

D-4

--------------------------------------------------------------------------------


          4.          General Provisions.

                    a.           Successors. This Assignment shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors and assigns.

                    b.           Counterparts. This Assignment may be executed
in as many counterparts as may be deemed necessary and convenient, and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.

                    c.           Governing Law. This Assignment and the legal
relations between the parties hereto shall be governed by and construed and
enforced in accordance with the laws of the State wherein the Project is
located, without reference to the conflict of law provisions thereof.

                    d.           Attorney's Fees. If any action or proceeding is
commenced by either party to enforce its rights under this Assignment, the
prevailing party in such action or proceeding shall be awarded all reasonable
costs and expenses incurred in such action or proceeding, including reasonable
attorneys' fees and costs (including the cost of in-house counsel and appeals),
in addition to any other relief awarded by the court.

[SIGNATURES ON FOLLOWING PAGE]

D-5

--------------------------------------------------------------------------------


          WITNESS the signatures of the undersigned.

Dated: ___________, 200__


  Seller:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President




  Purchaser:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:_________________________________________

Name:_______________________________________

Title:______________________________________



D-6

--------------------------------------------------------------------------------


EXHIBIT A

(to Assignment and Assumption of Leases and Security Deposits)

LEGAL DESCRIPTION


PART I:
PHASE I PROPERTY
Parcel 1:
Lot 1A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
PART II:
PHASE II PROPERTY
Parcel 1:
Lot 2A, Highlands Ranch Filing No. 126-A, as described in the Lot Line
Adjustment Certificate, recorded April 29, 1996 in Book 1337 at Page 324,
Reception No. 9622585, in the Office of the Clerk and Recorder of Douglas
County, Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

D-7

--------------------------------------------------------------------------------



Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.
PART IV:
PHASE IV PROPERTY
Parcel 1:
Lot 4A, Highlands Ranch Filing No. 126-A, 6th Amendment, recorded under
Reception No. 99084341, County of Douglas, State of Colorado.
Parcel 2:
That certain perpetual easement interest and estate appurtenant to Parcel 1 and
all rights and privileges in connection therewith, reserved by Park at Highlands
LLC, a Colorado limited liability company, its successors, assigns and
designees, under and pursuant to the terms of that certain Special Warranty
Deed, executed by Park at Highlands LLC, Grantor, to Palomino Park Public
Improvements Corporation, a Colorado non-profit corporation, Grantee, recorded
January 3, 1996, under Reception No. 9600509 in the Office of the Clerk and
Recorder of Douglas County, Colorado, covering the real property more
particularly described as follows:

Tract A, Highlands Ranch Filing No. 126-A, 1st Amendment, as filed on December
19, 1995 under Reception No. 9560621 in the Office of the Clerk and Recorder of
Douglas County, Colorado.

D-8

--------------------------------------------------------------------------------


EXHIBIT F

PURCHASER COVENANTS

F-1

--------------------------------------------------------------------------------

PURCHASER
COVENANTS, CONDITIONS AND RESTRICTIONS
FOR
PALOMINO PARK

F-2

--------------------------------------------------------------------------------

TABLE OF CONTENTS
FOR
DEVELOPER
COVENANTS, CONDITIONS AND RESTRICTIONS
FOR
PALOMINO PARK


Description Page 1.             General 1  
1.1
Property
1
1.2
Master Community and Master Association
1
1.3
Purpose of Purchaser Covenants
1
1.4
Declaration
2
2.  
          Covenants, Conditions and Restrictions
2
2.1
Purchaser Covenants Terminate Upon Reacquisition by Declarant
2
2.2
Limitations on Use of Property
2
2.3
Duration
4
2.4
Master Declaration
4
2.5
Requirements for Declarant's Acceptance
4
2.6
Repurchase Option
4
2.7
Repurchase Events
4
2.8
Exercise of Repurchase Option
4
2.9
Repurchase Option Price
5
2.10
Closing upon Repurchase
5
2.11
Evidencing Expiration of Repurchase Option
5
2.12
Force Majeure
5
2.13
Special District Obligations
5
2.14
No Resubdivision of Property
6
2.15
Rezonings
6
2.16
Leasing and Sales Office
6
2.17
Compliance with Laws; Environmental Hazard
6
2.18
Purchaser's Obligations in Master Declaration
7
3.
          Default and Enforcement
7
3.1
Default by Purchaser
7
3.2
Remedies
7
3.3
Inspection by Declarant
7

F-3

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

Page
4.
          General
7
4.1
Indemnity; Disclaimer
7
4.2
No Implied Waiver
8
4.3
Notices
8
4.4
No Oral Amendment or Modifications
9
4.5
Severability
9
4.6
Binding Effect
9
4.7
Successors and Assigns of Declarant
10
4.8
Captions for Convenience
10
4.9
Applicable Law
10
4.10
Exhibits Incorporated
10
4.11
Time of the Essence
10
4.12
Costs of Legal Proceedings
10
4.13
Number and Gender
10
4.14
No Third Party Beneficiaries
10

F-4

--------------------------------------------------------------------------------

PURCHASER
COVENANTS, CONDITIONS AND RESTRICTIONS
FOR
PALOMINO PARK


These Purchaser Covenants, Conditions and Restrictions for Palomino Park (the
"Purchaser Covenants") are made as of this ____ day of ____________, 200__, by
PARK AT HIGHLANDS LLC, a Colorado limited liability company ("Blue Ridge"), RED
CANYON AT PALOMINO PARK LLC, a Colorado limited liability company ("Red
Canyon"), and GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability
company ("Green River") (Blue Ridge, Red Canyon and Green River are collectively
referred to herein as "Declarant"), and TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation, FOR THE BENEFIT OF ITS SEPARATE
REAL ESTATE ACCOUNT ("Purchaser").

ARTICLE 1 General.

          1.1    Property. Declarant is the owner of a certain parcel of land
located in Douglas County, Colorado, commonly known as "Palomino Park." Pursuant
to the terms of that certain Purchase and Sale Contract by and between Declarant
and Purchaser dated as of ________ (the "Contract"), Purchaser has acquired the
real property located within the larger Palomino Park development which is more
particularly described on Exhibit A attached hereto and incorporated herein by
reference (the "Property"). The Property has been conveyed to Purchaser on the
date hereof.

          1.2    Master Community and Master Association. Palomino Park is a
luxury townhome condominium/apartment master community "Master Community"
consisting of five separate "villages" of residential property and amenities
located in Douglas County, Colorado, created pursuant to that certain Master
Declaration of Covenants, Conditions and Restrictions of Palomino Park recorded
in the office of the Clerk and Recorder of Douglas County, Colorado (the
"Records") on January 31, 2001 in Book 1956 at Page 358, as supplemented
("Master Declaration"). The Master Community includes recreational facilities
and other amenities for the use and enjoyment of all of the property owners in
the five villages. Palomino Park Owners Association, a Colorado nonprofit
corporation ("Master Association") has been organized to serve as the owners
association pursuant to the terms of the Master Declaration. Each village has
its own "Village Declaration" which governs the use of the property in each
village, and the relationship of that village to the Master Association.
Purchaser will also be subject to the terms of that certain Assignment of
Declarant Rights of even date herewith executed by Purchaser and the Master
Association (the "Declarant Rights Assignment").

          1.3    Purpose of Purchaser Covenants. Purchaser is acquiring three
villages within Palomino Park which are referred to as Blue Ridge Village, Green
River Village and Red Canyon Village (the "Purchaser Villages"). Declarant is
retaining the rights to two other villages, referred to as Silver Mesa Village
and Gold Peak Village (the "Declarant Villages"). Gold Peak Village will be
constructed, developed and offered for sale by Gold Peak at Palomino Park LLC, a
Colorado limited liability company ("Gold Peak Owner") as single-family
condominium unit homes. These Purchaser Covenants are being executed in

F-5

--------------------------------------------------------------------------------


furtherance of a common and general plan for Palomino Park, which will serve to
protect and enhance the quality, value, desirability and attractiveness of both
the Purchaser Villages and the Declarant Villages. The Purchaser Covenants are
made for the benefit of Declarant, its successors and assigns, and are intended
to impose a burden on Purchaser, its successors and assigns and on the Property.
The provisions of the Purchaser Covenants are intended to and shall run with the
land, and until their expiration in accordance with the terms hereof, shall
inure to the benefit of Declarant, its successors and assigns.

          1.4    Declaration. The Property is hereby made subject to the
Purchaser Covenants. From the date the Property becomes subject to the Purchaser
Covenants, it shall be owned, held, transferred, conveyed, sold, leased, rented,
hypothecated, encumbered, used, occupied, maintained, altered and improved
subject to the covenants, conditions, restrictions, and other provisions set
forth herein, for the term hereof, all of which are declared to be part of,
pursuant to, and in furtherance of a common and general plan of development,
improvement, enhancement and protection of the Property and Palomino Park.

ARTICLE 2 Covenants, Conditions and Restrictions.

          2.1    Purchaser Covenants Terminate Upon Reacquisition by Declarant.
In the event that Declarant reacquires title to the Property or any portion
thereof at any time, the Purchaser Covenants shall be null and void and of no
further force or effect as to the portion of the Property acquired by Declarant
from and after the date the title to any such portion of the Property vests in
Declarant.

          2.2    Limitations on Use of Property. Until termination of the
Purchaser Covenants as set forth herein, the Property shall be developed and
used solely for the Permitted Uses. "Permitted Uses" as used herein shall mean
(i) residential rental property, with individual apartment units that may not be
offered for sale or sold to third parties as condominium units except as
permitted under Sections 2.2(f), 2.2(g) and 2.2(h) below; (ii) private
recreation facilities not open for use by the general public; (iii) streets,
roads and landscaped areas in or adjacent thereto; and (iv) other uses
compatible with and not in violation of the uses allowed in the Master
Declaration. Notwithstanding the foregoing, the Permitted Uses shall, without
limitation, specifically exclude the use of any portion of the Property for the
drilling, operation, maintenance, repair or replacement of any well for the
extraction of any water, oil, gas or other liquid or gaseous substances.
Purchaser further agrees to the following covenants and restrictions:

2.2.1    Purchaser shall not have an ownership interest in the
Telecommunications Facilities. The term "Telecommunications Facilities" as used
herein shall mean and refer to the any and all cable, telephone and other
communications equipment and facilities that serve the entire Property (and not
individual units such as cable boxes or telephones located in a tenant's unit),
including without limitation the following: (i) the telecommunications closets
located at the end of every building on the Property; (ii) the
telecommunications equipment room (approximately 800 square feet) located in the
basement of the Colorado Club; and (iii) any rights Seller may have with respect
to that certain Easement Deed from Declarant, PPPIC, Wellsford Park Highlands
Corp. Silver Mesa at Palomino Park, LLC, and Gold Peak Owner to Palomino Park
Telecom, LLC dated December 19, 2000, and recorded in the Records on

F-6

--------------------------------------------------------------------------------


December 22, 2000 under Reception No. 00092388. The Property is and will be
subject to the Easement Agreement described above and certain other easements
and licenses pertaining to the Telecommunications Facilities (collectively, the
"Telecommunications Easements"). Purchaser shall have the minimum amount of
access and use of the Telecommunications Facilities and the Telecommunications
Easements as is necessary for the residents of the Property to receive telephone
and cable television or other telecommunications services. Purchaser agrees to
cooperate with Declarant with respect to any sale, auction, transfer, assignment
or other conveyance of the Telecommunications Facilities and the
Telecommunications Easements to one or more providers of telecommunications
services.

2.2.2    The "Colorado Club" is a recreation facility located in the Master
Community, and is available for use by the tenants of the Property. The
"Parkside Cafe" is a restaurant and bar facility located in the Colorado Club
that is owned by the Master Association and leased to Parkside Cafe, Inc. (the
"Cafe Owner"). The Cafe Owner is the holder of a liquor license for the Parkside
Cafe. Subject to the terms of the Declarant Rights Assignment, at such time as
Purchaser accepts assignment of the Retained Declarant Rights (as that term is
defined in the Declarant Rights Assignment), Purchaser may, in its reasonable
discretion, take such steps as are necessary to acquire the stock from the sole
shareholder of the Cafe Owner for purposes of transferring the liquor license to
Purchaser or its designee. The purchase price for the stock and the liquor
license transfer shall be $1.00 plus any costs of the transfer of the stock and
the liquor license.

2.2.3    The "Park" and the "Loop Road" located in Palomino Park are currently
owned by the Highlands Ranch Metropolitan District No. 2 (the "Metro District"),
and operated by "Palomino Park Public Improvements Corporation" or "PPPIC", a
Colorado nonprofit corporation. Pursuant to the terms of that certain Operating
Agreement dated as of December 1, 1995 by and between the Metro District and
PPPIC (the "PPPIC Operating Agreement"), PPPIC retains the responsibility for
the operation and maintenance of the Park and the Loop Road. Seller intends to
request approval from the Metro District for the transfer of the Park and the
Loop Road from the Metro District to PPPIC in accordance with the PPPIC
Operating Agreement, and subsequently, to the extent allowed by law and by the
governing documents of PPPIC and other agreements entered into by PPPIC, PPPIC
will transfer to the Master Association the Park and the Loop Road and the
rights and responsibility for the operation and maintenance of the Park and the
Loop Road. PPPIC has licensed the Master Association to operate and maintain the
Park and the Loop Road. Purchaser covenants to cooperate with Declarant with
respect to the negotiations, correspondence and documentation of the transfer of
the Park and the Loop Road. In the event that the Metro District does not or
cannot approve the transfer of the rights and responsibility for the operation
and maintenance of the Park and the Loop Road, Purchaser agrees that the Master
Association will continue to undertake the operation and maintenance of the Park
and the Loop Road as a licensed agent of PPPIC, and Purchaser agrees to execute
such documentation as is necessary to comply with the provisions of this
covenant.

2.2.4    Purchaser acknowledges that Declarant, its property manager or their
respective affiliates, are the sole owners of all right, title and interest in
and to the trade marks and logos for Palomino Park. Purchaser agrees that it
will not use the Palomino Park logo or trade

F-7

--------------------------------------------------------------------------------


marks for any purpose other than to identify the Property in its leasing
brochures and literature for purposes of marketing to prospective tenants for
the Property, or subject to the provisions of subparagraphs (f), (g) and (h)
below, sales brochures for purposes of marketing to prospective buyers of the
Property.

2.2.5    Until such time as the Master Association takes over the repair and
maintenance of the "Village Roofs" and "Village Unit Exteriors" (as those terms
are defined in the Master Declaration) for each residential unit within the
Property, Purchaser agrees to maintain the Property, improvements thereon, and
landscaping in good order and state of repair, consistent with the standard of
care in the balance of the Master Community as is maintained and repaired by the
Master Association.

2.2.6    With respect to the Blue Ridge Village, until the earlier of: (x) the
date on which the Gold Peak Owner sells 90% of the condominium units to be
created in the Gold Peak Village to third party purchasers, or (y) January 1,
2008, Purchaser agrees that it will not (i) convey any portion of the Property
or interest therein, except a conveyance of the entire Property to a single
owner who shall continue to be bound by the terms and conditions of these
Purchaser Covenants and the Declarant Rights Assignment; (ii) convert the
residential rental apartment or townhome units in the Blue Ridge Village to
condominium units, or market or offer such individual units for sale to third
parties; or (iii) add or annex any portion of the "Additional Parcel" (as that
term is defined in the Blue Ridge Village Declaration) to the Blue Ridge
Village.

2.2.7    With respect to the Red Canyon Village, until the earlier of: (x) the
date on which the Gold Peak Owner sells 100% of the condominium units to be
created in the Gold Peak Village to third party purchasers, or (y) January 1,
2009, Purchaser agrees that it will not (i) convey any portion of the Property
or interest therein, except a conveyance of the entire Property to a single
owner who shall continue to be bound by the terms and provisions of these
Purchaser Covenants and the Declarant Rights Assignment; (ii) convert the
residential rental apartment or townhome units in the Red Canyon Village to
condominium units, or market or offer such individual units for sale to third
parties; or (iii) add or annex any portion of the "Additional Parcel" (as that
term is defined in the Red Canyon Village Declaration) to the Red Canyon
Village.

2.2.8    With respect to the Green River Village, prior to January 1, 2009,
Purchaser agrees that it will not (i) convey any portion of the Property or
interest therein, except a conveyance of the entire Property to a single owner
who shall continue to be bound by the terms and provisions of these Purchaser
Covenants and the Declarant Rights Assignment; (ii) convert the residential
rental apartment or townhome units in the Green River Village to condominium
units, or market or offer such individual units for sale to third parties; or
(iii) add or annex any portion of the "Additional Parcel" (as that term is
defined in the Green River Village Declaration) to the Green River Village.

2.2.9    Declarant and Purchaser acknowledge that there may be certain
improvements on (such as fences or retaining walls), and subsurface improvements
on, in or under (such as footings for retaining walls), the Declarant Villages
that encroach onto portions of the Purchaser Villages (the "Declarant
Encroachments"), and certain improvements on (such as

F-8

--------------------------------------------------------------------------------


fences or retaining walls), and subsurface improvements on, in or under (such as
footings for retaining walls), the Purchaser Villages that encroach onto
portions of the Declarant Villages (the "Purchaser Encroachments"). Declarant
does hereby grant, bargain, and convey to Purchaser, for the benefit of
Purchaser Villages, an easement in, on, under and through the Declarant Villages
for the Purchaser Encroachments in, on or under the Declarant Villages.
Purchaser does hereby grant, bargain, and convey to Declarant, for the benefit
of Declarant Villages, an easement in, on, under and through the Purchaser
Villages for the Declarant Encroachments in, on or under the Purchaser Villages.
In addition, Purchaser and Declarant shall each have and may exercise the
reasonable right of ingress and egress the unimproved portion of the other
party's as necessary for the operation, maintenance, repair and replacement of
their respective Encroachments, and any and all appurtenances thereto.

          2.3    Duration. Except as otherwise set forth herein, the Purchaser
Covenants shall operate and be effective until Purchaser accepts assignment of
the Retained Declarant Rights (as defined in the Declarant Rights Assignment)
pursuant to the terms of the Declarant Rights Assignment or until the Purchaser
Covenants have been terminated in writing by Declarant. However, if not earlier
terminated, the Purchaser Covenants shall terminate on December 31, 2030. Upon
termination of the Purchaser Covenants, the Property and the improvements
thereon may be used for any purpose permitted under the applicable zoning and
under the applicable restrictions imposed under the Master Declaration.

          2.4    Master Declaration. Except as Declarant may otherwise direct in
writing, Purchaser covenants and agrees to and with Declarant that the Property
and the interest of Purchaser therein, is bound by and subject to the Master
Declaration as heretofore or hereafter amended. In the event that the terms and
provisions of the Master Declaration conflict with the terms and provisions of
the Purchaser Covenants, the terms and provisions contained in the Purchaser
Covenants shall control.

          2.5    Requirements for Declarant's Acceptance. Purchaser shall not
install or construct, or cause to be installed or constructed, any improvement
on the Property or make any additions to any existing improvements, except in
accordance with plans which must be submitted to and approved in writing by
Declarant as agent for the Master Association. Declarant's right of approval
hereunder shall be limited to the exterior characteristics of the proposed
Improvements. Purchaser agrees not to amend or make any material changes to any
exterior designs, dimensions, color schemes or exterior materials for any
building or dwelling unit or other improvements without obtaining the prior
written approval of the Declarant. Declarant's approval under this Section 2.5
shall not be unreasonably withheld, conditioned or delayed.

          2.6    Repurchase Option. In the event that any one or more Repurchase
Events occurs, as its sole remedy, Declarant shall have the right to repurchase
the Property from Purchaser upon the terms and conditions hereinafter set forth
(the "Repurchase Option").

          2.7    Repurchase Events. A "Repurchase Event" as used herein shall
mean: that Purchaser has not satisfied an obligation under Sections 2.2(f),
2.2(g) and 2.2(h) hereof in a manner reasonably satisfactory to Declarant.

F-9

--------------------------------------------------------------------------------


          2.8    Exercise of Repurchase Option. Declarant shall have the right
to exercise the Repurchase Option by giving Purchaser written notice at any time
during the period of time commencing on the date that a Repurchase Event occurs
and expiring 60 days thereafter. If any such notice shall not be given by
Declarant on or before the expiration of the periods as aforesaid, then
Declarant's right to exercise the Repurchase Option due to the occurrence of the
Repurchase Event shall thereupon cease and terminate.

          2.9    Repurchase Option Price. The "Repurchase Option Price" as used
herein shall mean the original purchase price paid by Purchaser with respect to
the Property, provided however, the Repurchase Option Price shall be not less
than the partial release price due on any loan secured by a first mortgage on
the Property that was funded by a lender not affiliated with Purchaser to
provide acquisition financing for the Property.

          2.10    Closing upon Repurchase. Within 60 days after Declarant gives
notice of the exercise of the Repurchase Option, Purchaser shall deliver to
Declarant Purchaser's special warranty deed for the Property in exchange for
payment from Declarant of the Repurchase Option Price in wire transfer or other
immediately available funds. Purchaser shall convey title to the Property to
Declarant in the same condition as when conveyed by Declarant to Purchaser,
except as to matters theretofore approved by Declarant, nondelinquent property
taxes and assessments for the year of said closing, which taxes and assessments
shall be prorated between Declarant and Purchaser to the date of closing, so
that Purchaser bears such taxes and assessments for the period of its ownership
of the Property. Purchaser shall pay all costs and expenses of closing,
including the premium for an extended coverage ALTA Form 1992 title insurance
policy in the amount of the Repurchase Option Price, insuring that title to the
Property is vested in Declarant.

          2.11     Evidencing Expiration of Repurchase Option. In the event that
Declarant fails to exercise the Repurchase Option within the time and in the
manner set forth above, Declarant shall, upon Purchaser's written request,
deliver promptly to Purchaser a duly executed and acknowledged release of
Declarant's right to exercise the Repurchase Option.

          2.12    Force Majeure. In the event that Purchaser is unable to
perform any of its other obligations under these Purchaser Covenants, because of
delays from causes beyond the reasonable control of Purchaser, such as, but not
limited to, acts of God, strikes, work stoppages, moratoriums imposed by
applicable governmental authorities, weather conditions, fire or other casualty,
not including delays caused by Purchaser's lack of capital, then the date
affected by such force majeure events shall be extended for a period of time
equal to the length of said delay.

          2.13    Special District Obligations. Purchaser acknowledges that the
Property lies within the boundaries of the Metro District (the "District") that
issued bonds (which have been paid in full prior to the date of these Purchaser
Covenants) through the authority of the Palomino Park Public Improvement
Corporation ("PPPIC"), a nonprofit corporation which was formed to fund certain
improvements such as the Park, the Loop Road, sewer, water and other utility
facilities, roadways, traffic control and directional signage, landscape
improvements, drainage facilities and other improvements. PPPIC levies taxes and
assessments against the Property. Purchaser shall not object to inclusion of the
Property in

F-10

--------------------------------------------------------------------------------


the District or to the authority of PPPIC. Purchaser shall grant or approve such
easements over the Property as are necessary or desirable to permit the
maintenance of the improvements funded by the PPPIC bonds; provided however, the
easements shall not detract from the value, use, or enjoyment of the Property.
The assessments, taxes or other charges levied by PPPIC will constitute charges
against the Property that will survive conveyance of the Property.

          2.14    No Resubdivision of Property. During the term of these
Purchaser Covenants, Purchaser shall not attempt to subdivide or resubdivide the
Property or any portion thereof or obtain subdivision approval from any
governmental authority with jurisdiction over the Property without the prior
written approval of Declarant, which approval shall not be unreasonably
withheld, conditioned or delayed.

          2.15    Rezonings. Purchaser shall not obtain or seek to attempt to
obtain, rezoning approval of the Property from any governmental authority with
jurisdiction over the Property without obtaining the prior written approval of
Declarant.

          2.16    Leasing and Sales Office. Purchaser shall have the right to
use office space in the Colorado Club for the leasing of apartment units on the
Property. Purchaser acknowledges that Declarant shall also maintain a sales
office in the Colorado Club. Purchaser's leasing office shall be subject to the
approval of the Master Association, as owner of the Colorado Club, with respect
to its appearance and location, which shall not be unreasonably withheld, and to
such reasonable rules and regulations as may be imposed by the Master
Association from time to time.

          2.17    Compliance with Laws; Environmental Hazard. In developing,
improving, marketing, selling or leasing of any portion of the Property,
Purchaser shall comply with all applicable laws, ordinances, rules and
regulations of any governmental authority with jurisdiction over the Property,
including, without limitation, the subdivision laws of the State of Colorado,
the subdivision regulations of the Douglas County, Colorado, the subdivider
registration laws of the State of Colorado, the Real Estate Broker and Salesman
laws of the State of Colorado, the Federal Interstate Land Sales Full Disclosure
Act, applicable Environmental Laws, ordinances, rules and regulations and
applicable laws, ordinances, rules and regulations relating to stormwater
runoff, sediment or erosion control, or any other water or sediment discharge
relating to the Property. Purchaser shall indemnify and hold Declarant harmless
of and from any and all loss, cost, damage, injury, liability, claim, demand,
suit or judgment of any kind or nature, including court costs and reasonable
attorneys' fees, sought by third parties arising out of or related to the
release, discharge or use of any Hazardous Materials on the Property, and shall
disclose the same to Declarant at the time such Hazardous Materials are
released, used or discharged. As used in this Section 2.17, the following terms
shall have the following meanings:

2.17.1    "Hazardous Materials" shall mean, collectively, any chemical,
material, substance or waste which is or hereafter becomes defined or included
in the definitions of "hazardous substances," "hazardous wastes," "hazardous
materials," "extremely hazardous wastes," "restricted hazardous wastes," "toxic
substances," "toxic pollutants," "pollutant" or "contaminant," or words of
similar import, under any Environmental Law, and any other

F-11

--------------------------------------------------------------------------------


chemical, material, substance, or waste, exposure to, disposal of, or the
release of which is now or hereafter prohibited, limited or regulated by any
governmental or regulatory authority or otherwise poses an unacceptable risk to
human health or the environment.

2.17.2    "Environmental Law" shall mean any applicable local, state and federal
environmental rules, regulations, statutes, laws and orders, as amended from
time to time, including, but not limited to, all such rules, regulations,
statutes, laws and orders regarding the storage, use and disposal of Hazardous
Materials and regarding releases or threatened releases of Hazardous Materials
to the environment.

          2.18    Purchaser's Obligations in Master Declaration. Purchaser shall
be bound by and comply with the requirements and restrictions contained in the
Master Declaration, including but not limited to any obligation to pay any
assessments described therein.

ARTICLE 3 Default and Enforcement.

          3.1    Default by Purchaser. A "Default by Purchaser" hereunder shall
occur if Purchaser breaches or fails to comply with any of the terms contained
herein applicable to Purchaser, and (i) such breach or failure to comply shall
continue for a period of 15 days after notice thereof by Declarant to Purchaser,
or (ii) if such breach or failure to comply cannot be cured within such 15-day
period, if Purchaser shall not in good faith commence to cure such breach or
failure to comply within said 15-day period or shall not diligently proceed
therewith to completion.

          3.2    Remedies. In the event of a Default by Purchaser, Declarant
shall have the right to prosecute a proceeding at law or in equity against any
person who has violated or is attempting to violate any of the provisions
contained herein (i) to enjoin or prevent him from doing so, (ii) to cause said
violation to be remedied, (iii) to recover damages for said violation, but not
including consequential or punitive damages, (iv) pursue every remedy allowed at
law or in equity, or (v) obtain any or all of the foregoing.

          3.3    Inspection by Declarant. Upon prior notice to Purchaser of the
time and date of a proposed inspection and of the identities of the inspecting
parties, Declarant may, from time to time, at any reasonable hour, enter upon
and inspect the Property (other than the interior of any buildings located on
the Property) to ascertain compliance by Purchaser with the terms and conditions
contained herein.

ARTICLE 4 General.

          4.1    Indemnity; Disclaimer.

4.1.1    The Property is sold by Declarant to Purchaser "AS IS" and Purchaser
shall indemnify, defend and hold Declarant harmless of and from any and all
loss, cost, damage, injury, liability, claim, demand, suit, and judgment of any
kind or nature, including court costs and reasonable attorneys' fees, brought by
third parties arising out of or related to (i) from and after the date of these
Purchaser Covenants, Purchaser's use of the Property (including the condition of
the property in other portions of Palomino Park including the Colorado Club, the
Parkside Cafe, the Park, the Loop Road, the Telecommunications

F-12

--------------------------------------------------------------------------------


Facilities and the Telecommunications Easements), or the use, sale or other
conveyance of the Property or any apartment unit or residence or other
improvement on the Property, and (ii) breach by Purchaser of any obligation
under these Purchaser Covenants. Declarant shall have no liability to Purchaser
for any claim, cause of action, loss, or damage asserted by any party whether
known or unknown that results from: the current physical condition of the
Property, including, without limitation, the condition of soils and the water
table, any amendment to such physical condition that may occur from or after the
date hereof, any improvements to the Property made by Purchaser, its agents,
employees, and contractors, or the presence on, under or about the Property of
any hazardous materials whether regulated or not by any governmental authority.
Purchaser shall indemnify, hold harmless and defend Declarant from any such
claim, cause of action, loss or damage including, without limitation, any
attorneys fees and claims by purchasers of residences built by Purchaser. No
agreement, warranty or representation, unless expressly contained or provided
for herein shall bind Declarant.

4.1.2    Declarant shall indemnify, defend and hold Purchaser harmless of and
from any and all loss, cost, damage, injury, liability, claim, demand, suit, and
judgment of any kind or nature, including court costs and reasonable attorneys'
fees, brought by third parties arising out of or related to (i) from and after
the date of these Purchaser Covenants, Declarant's use of the Property
(including the condition of the property in other portions of Palomino Park
including the Colorado Club, the Parkside Cafe, the Park, the Loop Road, the
Telecommunications Facilities and the Telecommunications Easements), or the use,
sale or other conveyance of real or personal property other than the Property or
any apartment unit or residence or other improvement on any real property other
than the Property, and (ii) breach by Declarant of any obligation under these
Purchaser Covenants.

          4.2    No Implied Waiver. No failure by Declarant to insist upon the
strict performance of any of the terms contained herein, no failure by Declarant
to exercise any right or remedy contained herein, and no acceptance of full or
partial payment during the continuance of any Default by Purchaser, shall
constitute a waiver of any obligation, restriction, right or remedy hereunder.

          4.3    Notices. All notices, statements, demands, requirements, or
other communications and documents ("Communications") required or permitted to
be given, served, or delivered by or to either party or any intended recipient
hereunder shall be in writing and shall be either delivered by hand, sent by a
nationally recognized overnight courier service, or prepaid certified or
registered mail (airmail in the case of all international communications),
return receipt requested, to the party or intended recipient at its address
stated below, or sent by facsimile machine to the party or intended recipient at
its facsimile number stated below or to such other address or facsimile number
as either party may from time to time have notified the other party as being its
address or facsimile number for purposes of this instrument to the exclusion of
all previously applicable addresses and facsimile numbers. Such Communications
shall be deemed to have been given, served, or delivered:

4.3.1    if delivered by hand, upon delivery;

F-13

--------------------------------------------------------------------------------


4.3.2    if delivered by overnight courier, on the next business day following
the date of delivery to the courier;

4.3.3    if sent by mail, four days after the date of mailing; or

4.3.4    if sent by facsimile machine, upon transmission (receipt electronically
confirmed by sender's telecopy machine) if during normal business hours of the
recipient, otherwise on the next day that is not a Saturday, Sunday or federal
legal holiday.

The addresses and facsimile numbers of the parties are as follows:


To Declarant: Wellsford Real Properties, Inc.
6700 Palomino Parkway
Highlands Ranch, Colorado 80130
Attn: David M. Strong
Phone: 303-534-4396
Facsimile: 303-534-4398

with copies to: Brownstein Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, Colorado 80202
Attn: Lynda A. McNeive.
Facsimile Number: (303) 223-1111

To Purchaser: TIAA

4675 McArthur Court, Suite 1100
Newport Beach, CA 92660
Attention: G. Christopher McGibbon
Phone: 949-809-2625
Facsimile: 949-752-4090

with a copy to: TIAA
730 Third Avenue
New York, NY 10017
Attention: Oscar A. Zamora
Phone: 212-916-4235
Facsimile: 212-953-9879

and to: Sutherland, Asbill & Brennan LLP
999 Peachtree NE
Atlanta, GA 30309-3996
Attention: Victor P. Haley
Phone: 404-853-8302
Facsimile: 404-853-8806

F-14

--------------------------------------------------------------------------------


          4.4    No Oral Amendment or Modifications. No amendments, waivers or
modifications of the terms and provisions contained herein, and no approvals,
consents or waivers by Declarant under the terms of the Purchaser Covenants,
shall be valid or binding unless in writing and executed by the party to be
bound thereby. Any covenant, condition or restriction contained herein may be
terminated, extended, modified or amended, as to the whole of the Property or
any portion thereof, only by the written consent of Declarant and the then
owners of the Property subject to the Purchaser Covenants. No such termination,
extension, modification or amendment shall be effective unless and until a
proper instrument in writing has been executed and recorded in the records of
the Clerk and Recorder of Weld County.

          4.5    Severability. If any provision contained herein shall be held
invalid, illegal or unenforceable, it shall not affect or impair the validity,
legality or enforceability of any other provision contained herein, and there
shall be substituted for the affected provision a valid and enforceable
provision as similar as possible to the affected provision.

          4.6    Binding Effect. The Purchaser Covenants shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. The covenants, conditions and restrictions contained herein shall
be construed as covenants running with the Property, and every person who now or
hereafter owns or acquires any right, title, estate or interest in or to the
Property is and shall be conclusively deemed to have consented and to have
agreed to every covenant, condition and restriction contained in the Purchaser
Covenants, whether or not any reference to the Purchaser Covenants is contained
in the instrument by which such person acquires an interest in the Property.

          4.7    Successors and Assigns of Declarant. A party shall be deemed a
"successor" or an "assign" of Declarant only if specifically designated in a
duly recorded instrument, as a successor or assign of Declarant under the
Purchaser Covenants or if specifically designated in a duly recorded instrument
as a successor or assign of Declarant generally under the Master Declaration.
However, a successor to Declarant by consolidation or merger shall automatically
be deemed a successor and assign of Declarant.

          4.8    Captions for Convenience. All headings and captions used herein
are for convenience only and are of no meaning in the interpretation or effect
of the Purchaser Covenants.

          4.9    Applicable Law. The Purchaser Covenants shall be interpreted
and enforced according to the laws of the State of Colorado.

          4.10    Exhibits Incorporated. All exhibits are incorporated herein
and made a part hereof as if fully set forth herein.

          4.11    Time of the Essence. Time is of the essence with respect to
performance required herein.

          4.12    Costs of Legal Proceedings. In the event either party
institutes legal proceedings with respect to the Purchaser Covenants or the
Property, the prevailing party shall be entitled

F-15

--------------------------------------------------------------------------------


to recover, in addition to any of the relief to which it is entitled, its costs
and expenses incurred in connection with such legal proceedings including,
without limitation, reasonable attorneys' fees.

          4.13    Number and Gender. When necessary for proper construction
hereof, the singular of any word used herein shall include the plural, the
plural shall include the singular and the use of any gender shall be applicable
to all genders.

          4.14    No Third Party Beneficiaries. None of the terms, conditions or
covenants contained herein shall be deemed to be for the benefit of any person
other than Declarant, its successors and assigns, and no other person shall be
entitled to rely thereon in any manner.

[SIGNATURES ON FOLLOWING PAGE]

F-16

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed the PURCHASER COVENANTS,
CONDITIONS AND RESTRICTIONS the day and year first-above written.


  DECLARANT:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President




  Purchaser:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:_________________________________________

Name:_______________________________________

Title:______________________________________



F-17

--------------------------------------------------------------------------------


STATE OF COLORADO ) ) ss. COUNTY OF __________________ )



On this ____ day of ___________________, 200__, before me, the undersigned
officer, personally appeared David M. Strong and acknowledged that he executed
the foregoing instrument in such capacity of the purposes therein contained.

WITNESS my hand and official seal.

My commission expires: ____________________________.


--------------------------------------------------------------------------------

Notary Public (NOTARIAL SEAL)



STATE OF ) ) ss. COUNTY OF __________________ )



The foregoing instrument was acknowledged before me this ____ day of
___________, 200__, by __________________, as _______________of TEACHERS
INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation, FOR THE
BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT.

WITNESS my hand and official seal.

My commission expires: ____________________________.


--------------------------------------------------------------------------------

Notary Public (NOTARIAL SEAL)

F-18

--------------------------------------------------------------------------------

EXHIBIT A
to
Purchaser Covenants, Conditions and Restrictions
for Palomino Park

LEGAL DESCRIPTION

F-19

--------------------------------------------------------------------------------

EXHIBIT G

TENANT NOTIFICATION


__________________
(Date)


To Tenants of Palomino;

Ladies and Gentlemen:

          This is to advise you that, effective this date, Palomino Park has
been sold to ___________________________ ("Purchaser").

          Effective immediately, please make all rent checks payable to
_________________ and make all rental payments to _______________. Any security
deposit you made at the time of signing your lease has also been transferred to
Purchaser, and Purchaser is solely responsible for returning any security
deposit to which you are entitled at the termination of your lease.

          Additionally, effective immediately, [insert name of management
company], is no longer the manager of [insert name of Community]. The new
manager of Palomino Park is __________________________.

          Please contact _________________ at _____________ if you have any
questions regarding this transfer.




  Very truly yours,

Purchaser:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:_________________________________________

Name:_______________________________________

Title:______________________________________



G-1

--------------------------------------------------------------------------------


  SELLER:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: WELLSFORD PARK HIGHLANDS CORP., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President



G-2

--------------------------------------------------------------------------------

EXHIBIT H

DECLARANT RIGHTS ASSIGNMENT

H-1

--------------------------------------------------------------------------------


ASSIGNMENT OF DECLARANT RIGHTS
          This Assignment of Declarant Rights ("Assignment") is entered into
effective the ____ day of __________, 2005 by and among Park at Highlands LLC, a
Colorado limited liability company ("Blue Ridge"), Red Canyon at Palomino Park
LLC, a Colorado limited liability company ("Red Canyon"), and Green River at
Palomino Park LLC, a Colorado limited liability company ("Green River") (Blue
Ridge, Red Canyon and Green River are collectively referred to herein as the
"Declarant") and TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New
York corporation, FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT (the
"Purchaser").
RECITALS
          WHEREAS, Palomino Park is a luxury townhome condominium and apartment
master community ("Master Community") consisting of five separate "villages" of
residential property and amenities located in Douglas County, Colorado (the
"County"), created pursuant to that certain Master Declaration of Covenants,
Conditions and Restrictions of Palomino Park was recorded in the office of the
Clerk and Recorder of Douglas County, Colorado (the "Records") on January 31,
2001 in Book 1956 at Page 358, as supplemented ("Master Declaration");

          WHEREAS, each of the five villages in the Master Community has been or
will be organized as a planned community pursuant to the Colorado Common
Interest Ownership Act;

          WHEREAS, the Master Community includes recreational facilities and
other amenities for the use and enjoyment of all of the Master Community
property owners, residents and their permittees, including the "Colorado Club,"
a building containing the central recreation facilities, and certain offices for
leasing and sales of units in the Master Community, and other facilities;

          WHEREAS, Palomino Park Owners Association, a Colorado nonprofit
corporation ("Master Association") has been organized to serve as the owners
association pursuant to the terms of the Master Declaration;

          WHEREAS, Blue Ridge is the owner of certain real property legally
described as Lot 1A-1, Highlands Ranch Parkway No. 126-A, Second Amendment,
Douglas County, Colorado ("Blue Ridge Village");

          WHEREAS, Blue Ridge submitted a portion of the Blue Ridge Village to
that certain Declaration of Covenants, Conditions and Restrictions of Blue
Ridge, a Residential Condominium Community, recorded in the Records on August 8,
2001 in Book 2104, Page 1275, as supplemented ("Blue Ridge Declaration");

          WHEREAS, Red Canyon is the owner of certain real property legally
described as Lot 2A-1, Highlands Ranch Parkway No. 126-A, Third Amendment,
Douglas County, Colorado ("Red Canyon Village");

H-2

--------------------------------------------------------------------------------


          WHEREAS, Red Canyon submitted a portion of the Red Canyon Village to
that certain Declaration of Covenants, Conditions and Restrictions of Red
Canyon, a Residential Condominium Community, recorded in the Records on August
8, 2001 in Book 2104, Page 1225, as supplemented ("Red Canyon Declaration"); and

          WHEREAS, Green River is the owner of certain real property legally
described as Lot 4A, Highlands Ranch Parkway No. 126-A, Sixth Amendment, Douglas
County, Colorado ("Green River Village");

          WHEREAS, Green River submitted a portion of the Green River Village to
that certain Declaration of Covenants, Conditions and Restrictions of Green
River, a Residential Condominium Community, recorded in the Records on July 26,
2001 in Book 2093, Page 785, as supplemented ("Green River Declaration");

          WHEREAS, the Red Canyon Village, the Blue Ridge Village and the Green
River Village are collectively referred to in this Assignment as the "Property";

          WHEREAS, the Red Canyon Declaration, the Blue Ridge Declaration and
the Green River Declaration shall be collectively referred to in this Assignment
as the "Village Declarations";

          WHEREAS, Purchaser has purchased from Declarant the Property together
with other rights and appurtenances related thereto;

          WHEREAS, Declarant is retaining the rights to the two other villages,
referred to as "Silver Mesa Village" and "Gold Peak Village";

          WHEREAS, Gold Peak Village will be constructed, developed and offered
for sale by Gold Peak at Palomino Park LLC, a Colorado limited liability company
("Gold Peak") as single-family condominium unit homes;

          WHEREAS, Silver Mesa Village is owned by Silver Mesa at Palomino Park
LLC, a Colorado limited liability company ("Silver Mesa");

          WHEREAS, Declarant desires to assign, transfer and convey to Purchaser
certain Declarant Rights created pursuant to the terms of the Master Declaration
and the Village Declarations; and

          WHEREAS, in connection with its acquisition of the Property, Purchaser
has agreed to additional covenants and restrictions affecting its ownership use,
enjoyment and occupancy of the Property as set forth in this Assignment.

          NOW, THEREFORE, the parties agree as follows:

ARTICLE XIV Assignment of Blue Ridge Declarant Rights. Blue Ridge hereby assigns
to Purchaser all its right, title and interest as "Declarant" as that term is
defined in the Blue Ridge

H-3

--------------------------------------------------------------------------------


Declaration, including without limitation "Special Declarant Rights" and
"Development Rights" as those terms are defined in the Blue Ridge Declaration,
but reserving to Blue Ridge the veto power for any proposed amendment of the
Blue Ridge Declaration until the earlier of (x) the sale by Gold Peak of 90% of
the condominium units in Gold Peak Village to third party purchaser or (y)
January 1, 2008, at which time such veto power shall terminate without further
action by Declarant or Purchaser. Blue Ridge warrants and represents that it has
not assigned or agreed to assign any of the foregoing rights to any other party.
Purchaser hereby agrees to be bound as "successor Declarant" as that term is
defined in the Blue Ridge Declaration subject to the terms, conditions and
covenants of the Blue Ridge Declaration. Purchaser further agrees to perform
those duties and obligations of Declarant as provided in the Blue Ridge
Declaration which arise subsequent to the date of this Assignment and agrees to
indemnify, defend and hold Blue Ridge harmless from any and all cost, liability,
damage or expense including, without limitation, reasonable attorneys fees,
arising from Purchaser's breach of the its obligations under the Blue Ridge
Declaration or Purchaser's covenants contained in this Section ARTICLE XIV. Blue
Ridge and Purchaser hereby agree that Purchaser is not assuming any of the
obligations or liabilities, if any, of Blue Ridge as Declarant under the Blue
Ridge Declaration which arose, became due or occurred prior to the date of this
Assignment.

ARTICLE XV Assignment of Red Canyon Declarant Rights. Red Canyon hereby assigns
to Purchaser all its right, title and interest as "Declarant" as that term is
defined in the Red Canyon Declaration, including without limitation "Special
Declarant Rights" and "Development Rights" as those terms are defined in the Red
Canyon Declaration, but reserving to Red Canyon the veto power for any proposed
amendment of the Red Canyon Declaration until the earlier of (x) the sale by
Gold Peak of 100% of the condominium units in Gold Peak Village to third party
purchasers or (y) January 1, 2009, at which time such veto power shall terminate
without further action by Declarant or Purchaser. Red Canyon warrants and
represents that it has not assigned or agreed to assign any of the foregoing
rights to any other party. Purchaser hereby agrees to be bound as "successor
Declarant" as that term is defined in the Red Canyon Declaration subject to the
terms, conditions and covenants of the Red Canyon Declaration. Purchaser further
agrees to perform those duties and obligations of Declarant as provided in the
Red Canyon Declaration which arise subsequent to the date of this Assignment and
agrees to indemnify, defend and hold Red Canyon harmless from any and all cost,
liability, damage or expense including, without limitation, reasonable attorneys
fees, arising from Purchaser's breach of its obligations under the Red Canyon
Declaration or Purchaser's covenants contained in this Section ARTICLE XV. Red
Canyon and Purchaser hereby agree that Purchaser is not assuming any of the
obligations or liabilities, if any, of Red Canyon as Declarant under the Red
Canyon Declaration which arose, became due or occurred prior to the date of this
Assignment.

ARTICLE XVI Assignment of Green River Declarant Rights. Green River hereby
assigns to Purchaser all its right, title and interest as "Declarant" as that
term is defined in the Green River Declaration, including without limitation
"Special Declarant Rights" and "Development Rights" as those terms are defined
in the Green River Declaration, but reserving to Green River the veto power for
any proposed amendment of the Green River Declaration until January 1, 2009, at
which time such veto power shall terminate without further action by Declarant
or Purchaser. Green River warrants and represents that it has not assigned or
agreed to assign any of the foregoing rights to any other party. Purchaser
hereby agrees to be bound as "successor Declarant" as that term is defined in
the Green River Declaration subject to the terms, conditions

H-4

--------------------------------------------------------------------------------


and covenants of the Green River Declaration. Purchaser further agrees to
perform those duties and obligations of Declarant as provided in the Green River
Declaration which arise subsequent to the date of this Assignment and agrees to
indemnify, defend and hold Green River harmless from any and all cost,
liability, damage or expense including, without limitation, reasonable attorneys
fees, arising from Purchaser's breach of the its obligations under the Green
River Declaration or Purchaser's covenants contained in this Section ARTICLE
XVI. Green River and Purchaser hereby agree that Purchaser is not assuming any
of the obligations or liabilities, if any, of Green River as Declarant under the
Green River Declaration which arose, became due or occurred prior to the date of
this Assignment.

ARTICLE XVII Partial Assignment of Master Declarant Rights. Declarant along with
Silver Mesa and Gold Peak, are collectively referred to as the "Declarant" as
that term is defined in the Master Declaration, and are collectively referred to
herein as "Master Declarant." Silver Mesa and Gold Peak are executing this
Assignment to evidence their consent to the partial assignment of Master
Declarant rights set out in this Section. Declarant hereby assigns to Purchaser,
as such rights relate to the Property only, the following Master Declarant
rights ("Assigned Master Declarant Rights"):

          17.1    So long as Purchaser is current in its payment to the Master
Association of its "Village Declarant Assessment Contributions" as that term is
defined in the Master Declaration, a non-exclusive easement for the use of the
Colorado Club as set out in Section 9.5 of the Master Declaration, "Declarant's
Easements" in common with the Master Declarant ("Easement Interest"). The
Easement Interest shall extend to Purchaser's tenants and such tenants'
immediate family members residing with such tenants' in residential units
located on the Property and terminating as provided in said Section 9.5 as to
such parties.

          17.2    The right to appoint one member of the board of directors of
the Master Association during such period of time that the Master Declarant
retains the right to appoint one or more directors.

          17.3    The right to use office space in the Colorado Club for use as
a leasing office on an exclusive basis, together with non-exclusive rights of
ingress and egress to such offices and non-exclusive rights to use the
conference room, reception areas, lobby, hallways and other common areas in the
Colorado Club (the "CC Common Areas"). Pursuant to the terms of the Master
Declaration, the Master Declarant and certain other parties also have
non-exclusive rights to use the CC Common Areas.

          Except for the Assigned Master Declarant Rights set forth above,
Declarant retains all of its right, title and interest as Declarant under the
Master Declaration ("Retained Master Declarant Rights").

ARTICLE XVIII Conveyance of Retained Master Declarant Rights. Within sixty (60)
days after Gold Peak sells 100% of the condominium units in the Gold Peak
Village to third party purchasers, Declarant shall notify Purchaser, and
Purchaser shall have seven (7) Business Days thereafter to notify Declarant
whether or not Purchaser desires to accept conveyance of and to assume the
Retained Master Declarant Rights. Failure by Purchaser to give notice shall be
deemed an election not to accept the conveyance of Retained Master Declarant
Rights. If Purchaser elects not to accept the conveyance of the Retained Master
Declarant Rights, then Declarant shall be entitled to notify the Master
Association that it has elected to terminate the Retained Master Declarant
rights. If

H-5

--------------------------------------------------------------------------------


Purchaser elects to accept the conveyance of and to assume the Retained Master
Declarant Rights, then Declarant shall prepare an Assignment of Retained Master
Declarant Rights, which shall be in a format similar to this Assignment and
shall include, without limitation, the indemnification provisions set forth in
Section ARTICLE XIV, Section ARTICLE XV, and Section ARTICLE XVI of this
Assignment. Following execution by the parties, the Assignment of retained
Master Declarant Rights shall be recorded in the Records.

ARTICLE XIX Miscellaneous.

          19.1    Binding Effect of Assignment. This Assignment shall not be
binding on any party until executed by all parties, including without limitation
the consent parties.

          19.2    Assignability. The rights, titles and interests conveyed by
Declarant in this Assignment are not assignable by Purchaser without Declarant's
prior written consent. Any consent to a further assignment shall not release
Purchaser from its obligations under this Assignment.

          19.3    Captions. The captions, headings, and arrangements used in
this Assignment are for convenience only and do not in any way affect, limit,
amplify, or modify the terms and provisions hereof.

          19.4    Number and Gender of Words. Whenever herein the singular
number is used, the same shall include the plural where appropriate, and words
of any gender shall include each other gender where appropriate.

          19.5    Notices. All notices, demands, requests and other
communications required or permitted hereunder shall be in writing, and shall be
(a) personally delivered with a written receipt of delivery; (b) sent by a
nationally recognized overnight delivery service requiring a written
acknowledgement of receipt or providing a certification of delivery or attempted
delivery; (c) sent by certified or registered mail, return receipt requested, or
(d) sent by confirmed facsimile transmission with an original copy thereof
transmitted to the recipient by one of the means described in subsections (a)
through (c) no later than three (3) Business Days thereafter. All notices shall
be deemed effective when actually delivered as documented in a delivery receipt;
provided, however, that if the notice was sent by overnight courier or mail as
aforesaid and is affirmatively refused or cannot be delivered during customary
business hours by reason of the absence of a signatory to acknowledge receipt,
or by reason of a change of address with respect to which the addressor did not
have either knowledge or written notice delivered in accordance with this
paragraph, then the first attempted delivery shall be deemed to constitute
delivery. Each party shall be entitled to change its address for notices from
time to time by delivering to the other party notice thereof in the manner
herein provided for the delivery of notices. All notices shall be sent to the
addressee at its address set forth following its name below:

H-6

--------------------------------------------------------------------------------


To Declarant:
Wellsford Real Properties, Inc.
6700 Palomino Parkway
Highlands Ranch, Colorado 80130
Attn: David M. Strong
Telephone: 303-534-4396
Facsimile: 303-534-4398

with a copy to:
Brownstein Hyatt & Farber, P.C.
410 17th Street, 22nd Floor
Denver, Colorado 80202
Attention: Lynda A. McNeive.
Telephone: 303-223-1100
Facsimile: 303-223-1111

To Purchaser:
TIAA

4675 McArthur Court, Suite 1100
Newport Beach, CA 92660
Attention: G. Christopher McGibbon
Phone: 949-809-2625
Facsimile: 949-752-4090

with a copy to:
TIAA
730 Third Avenue
New York, NY 10017
Attention: Oscar A. Zamora
Phone: 212-916-4235
Facsimile: 212-953-9879

and to:
Sutherland, Asbill & Brennan LLP
999 Peachtree NE
Atlanta, GA 30309-3996
Attention: Victor P. Haley
Phone: 404-853-8302
Facsimile: 404-853-8806

H-7

--------------------------------------------------------------------------------


          19.6    Governing Law and Venue. The laws of the State of Colorado
shall govern the validity, construction, enforcement, and interpretation of this
Assignment, unless otherwise specified herein except for the conflict of laws
provisions thereof. All claims, disputes and other matters in question arising
out of or relating to this Assignment, or the breach thereof, shall be decided
by proceedings instituted and litigated in a court of competent jurisdiction in
the County, and the parties hereto expressly consent to the venue and
jurisdiction of such court.

          19.7    Amendments. This Assignment shall not be amended, altered,
changed, modified, supplemented or rescinded in any manner except by a written
amendment executed by all of the parties.

          19.8    Severability. In the event that any part of this Assignment
shall be held to be invalid or unenforceable by a court of competent
jurisdiction, such provision shall be reformed, and enforced to the maximum
extent permitted by law. If such provision cannot be reformed, it shall be
severed from this Assignment and the remaining portions of this Assignment shall
be valid and enforceable.

          19.9    Multiple Counterparts/Facsimile Signatures. This Assignment
may be executed in a number of identical counterparts. This Assignment may be
executed by facsimile signatures which shall be binding on the parties hereto,
with original signatures to be delivered as soon as reasonably practical
thereafter.

          19.10    Construction. No provision of this Assignment shall be
construed in favor of, or against, any particular party by reason of any
presumption with respect to the drafting of this Assignment; both parties, being
represented by counsel, having fully participated in the negotiation of this
instrument.

          19.11    Time of the Essence. It is expressly agreed by the parties
hereto that time is of the essence with respect to this Assignment.

          19.12    Waiver. No delay or omission to exercise any right or power
accruing upon any default, omission, or failure of performance hereunder shall
impair any right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. No waiver, amendment, release, or modification of this
Assignment shall be established by conduct, custom, or course of dealing and all
waivers must be in writing and signed by the waiving party.

          19.13    Attorneys Fees. In the event either party hereto commences
litigation or arbitration against the other to enforce its rights hereunder, the
prevailing party in such litigation shall be entitled to recover from the other
party its reasonable attorneys' fees and expenses incidental to such litigation
and arbitration, including the cost of in-house counsel and any appeals.

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

H-8

--------------------------------------------------------------------------------


  DECLARANT:

PARK AT HIGHLANDS LLC, a Colorado limited liability company

  By: Wellsford Park Highlands Corp., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  RED CANYON AT PALOMINO PARK LLC, a Colorado limited liability company

  By: Wellsford Park Highlands Corp., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GREEN RIVER AT PALOMINO PARK LLC, a Colorado limited liability company

  By: Wellsford Park Highlands Corp., a Colorado corporation, Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President




  PURCHASER:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York corporation,
FOR THE BENEFIT OF ITS SEPARATE REAL ESTATE ACCOUNT

  By:_________________________________________



H-9

--------------------------------------------------------------------------------


STATE OF __________________ ) ) ss. COUNTY OF __________________ )



On this ____ day of ___________________, 200__, before me, the undersigned
officer, personally appeared David M. Strong and acknowledged that he executed
the foregoing instrument in such capacity of the purposes therein contained.

WITNESS my hand and official seal.

My commission expires: ____________________________.


--------------------------------------------------------------------------------

Notary Public (NOTARIAL SEAL)



STATE OF __________________ ) ) ss. COUNTY OF __________________ )



The foregoing instrument was acknowledged before me this ____ day of ______
2005, by ______________ as ______________ of TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, a New York corporation, FOR THE BENEFIT OF ITS SEPARATE
REAL ESTATE ACCOUNT.

WITNESS my hand and official seal.

My commission expires: ____________________________.


--------------------------------------------------------------------------------

Notary Public (NOTARIAL SEAL)

H-10

--------------------------------------------------------------------------------


          The undersigned hereby consent to the foregoing Assignment in their
capacities as Declarant as that term is defined in the Master Declaration.


  SILVER MESA AT PALOMINO PARK LLC, a Colorado limited liability company

  By: Wellsford Park Highlands Corp., Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President

  GOLD PEAK AT PALOMINO PARK LLC, a Colorado limited liability company

  By: Wellsford Park Highlands Corp., Manager

  By:

--------------------------------------------------------------------------------

David M. Strong, Vice President



H-11

--------------------------------------------------------------------------------

SCHEDULE A

LIST OF EXCLUDED PERMITS

To Be Inserted, If Any

SCHEDULE A

--------------------------------------------------------------------------------

SCHEDULE B

LIST OF EXCLUDED FIXTURES AND TANGIBLE PERSONAL PROPERTY



Seller's Computer Software

SCHEDULE B

--------------------------------------------------------------------------------

SCHEDULE C

LIST OF MATERIALS


1. Copies of Seller's financial statements for the Property for the last three
years (2002, 2003, 2004), as well as the most recent year-to-date statements for
2005. Seller shall permit Purchaser to review the financial records of the
Property for all prior years. 2. Copies of all leases, subleases, contracts,
arrangements and all other obligations affecting the Property, including
amendments and modifications thereto, all correspondence and all related
documents such as guarantees, credit reports and analysis. 3. Copies of all
existing surveys including current legal descriptions showing locations of all
improvements and easements. 4. Current tax bills and copies of all paperwork
relating to the recent tax reassessment. 5. Copies of all building permits,
certificates of occupancy, liquor licenses and any other permits and licenses.
6. Copies of any contracts, agreements, warranties and guarantees for the
Property that would be binding upon Purchaser. 7. Copies of all existing title
policies, reports and filings including full copies of all exceptions. 8. Copies
of all architect's certificates indicating compliance with ADA requirements. 9.
Copies of all pleadings and correspondence relating to any current or pending
litigation concerning the Property. 10. Copies of any studies discussing
asbestos at the Property. 11. A list of personal property to conveyed upon sale.
12. Copies of all certificates of occupancy. 13. A detailed rent roll indicating
commencement dates, option terms, expense stops, recoveries, security deposits
and lease concessions. 14. Two complete sets of plans and specifications, a
geo-technical report and all other drawings and contracts relating to the
construction of the Property, including any alterations and tenant improvements.
15. Copies of all current and historical engineering and environmental reports.
16. Copies of any studies discussing if the Property is in a flood plain. 17.
Copies of all major mechanical records indicating maintenance and service
records and warranty agreements for all real or personal property. 18. Copies of
engineering, environmental and physical inspection reports that pertain to the
Property.